Case 1:19-cv-10101-MLW Document 53 Filed 02/06/19 Page 1 of 151
                                                                        1
                * S E A L E D * Attorneys' Eyes Only




                     UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MASSACHUSETTS



                                   )
 OPTUM, INC. and                   )
 OPTUM SERVICES, INC.,             )
                                   )
            Plaintiff,             )
                                   )            Civil Action
 v.                                )            No. 19-10101-MLW
                                   )
 DAVID WILLIAM SMITH,              )
                                   )
            Defendant.             )
                                   )




                   BEFORE THE HONORABLE MARK L. WOLF
                     UNITED STATES DISTRICT JUDGE


                              MOTION HEARING


                             January 31, 2019




               John J. Moakley United States Courthouse
                           Courtroom No. 10
                          One Courthouse Way
                     Boston, Massachusetts 02210




                                        Kelly Mortellite, RMR, CRR
                                        Official Court Reporter
                                        One Courthouse Way, Room 5200
                                        Boston, Massachusetts 02210
                                        mortellite@gmail.com
     Case 1:19-cv-10101-MLW Document 53 Filed 02/06/19 Page 2 of 151
                                                                       2
                     * S E A L E D * Attorneys' Eyes Only




      APPEARANCES:
 2
      Counsel on behalf of Plaintiffs:
 3    Russell Beck
      Stephen D. Riden
 4    Hannah Tso Joseph
      Lauren Schaefer
 5    Beck Reed Riden LLP
      155 Federal Street, Suite 1302
 6    Boston, MA 02110
      617-500-8670
 7    rbeck@beckreed.com

 8
      Counsel on behalf of Defendant:
 9    Brian A. Mead
      Michael T. Sheehan
10    McDermott Will & Emery LLP
      444 West Lake Street
11    Suite 4000
      Chicago, IL 60606
12    bmead@mwe.com
      msheeehan@mwe.com
13
      John F. Welsh, III
14    Bello Welsh LLP
      125 Summer Street
15    Suite 1200
      Boston, MA 02110
16    617-247-4100
      jwelsh@bellowelsh.com
17

18

19

20

21

22

23

24

25
     Case 1:19-cv-10101-MLW Document 53 Filed 02/06/19 Page 3 of 151
                                                                         3
                     * S E A L E D * Attorneys' Eyes Only



 1

 2                                      INDEX

 3    WITNESS                                                          PAGE

 4
      MICHAEL WEISSEL
 5
         Direct Examination By Mr. Riden                                40
 6       Cross-Examination By Mr. Sheehan                               64

 7    JOHN STODDARD

 8       Direct Examination By Mr. Riden                                82
         Cross-Examination By Mr. Sheehan                              108
 9       Redirect Examination by Mr. Riden                             119

10    STEVEN WOLIN

11       Direct Examination By Mr. Riden                               124
         Cross-Examination By Mr. Sheehan                              136
12       Redirect Examination By Mr. Riden                             142
         Recross-Examination By Mr. Sheehan                            144
13

14

15

16

17

18

19

20

21

22

23

24

25
     Case 1:19-cv-10101-MLW Document 53 Filed 02/06/19 Page 4 of 151
                                                                               4
                     * S E A L E D * Attorneys' Eyes Only



 1                             P R O C E E D I N G S

 2    (Case called to order.)

 3               THE COURT:    Good morning.    Would counsel please

 4    identify themselves for the court and for the record.

 5               MR. RIDEN:    Good morning, Your Honor.      My name is

 6    Stephen Riden for the plaintiffs, Optum, Inc. and Optum

 7    Services, Inc.

 8               MR. BECK:    Good morning, Your Honor.      Russell Beck

 9    also for the plaintiffs.

10               MS. JOSEPH:    Good morning, Your Honor.      Heather Joseph

11    also for the plaintiffs.

12               MS. SCHAEFER:    Good morning, Your Honor.      Lauren

13    Schaefer also for plaintiffs.

14               MR. SHEEHAN:    Good morning, Your Honor.      Michael

15    Sheehan for the defendant, David Smith.

16               MR. WELSH:    John Welsh for David Smith.

17               MR. MEAD:    Good morning, Your Honor.      Brian Mead for

18    the defendant.

19               THE COURT:    Okay.   You may be seated.

20               Is Mr. Stoddard present and in the hallway?

21               MR. SHEEHAN:    Mr. Stoddard is present.      He's here and

22    he knows he'll be sent to the hallway.        I just wanted you to

23    know he's here this morning.

24               THE COURT:    He may need to make arrangements to be

25    here tomorrow as well in view of what we're going to discuss,
     Case 1:19-cv-10101-MLW Document 53 Filed 02/06/19 Page 5 of 151
                                                                             5
                     * S E A L E D * Attorneys' Eyes Only



 1    but he can stay here for the moment.        Are the other witnesses

 2    present?

 3               MR. RIDEN:    Your Honor, Michael Weissel is in the

 4    courtroom right now.      He also understands that he is to leave

 5    as needed.

 6               THE COURT:    What about Mr. Wolin?

 7               MR. RIDEN:    Mr. Wolin is available.     He's outside of

 8    the courtroom.

 9               THE COURT:    Since we adjourned yesterday, a notice of

10    appeal was filed concerning what's characterized as my decision

11    to deny the motion to compel arbitration.         And this puts the

12    issue of the motion to stay proceedings in sharper focus.

13               Yesterday, after orally requesting a stay, Mr. Sheehan

14    urged me to hear the defendant David Smith's testimony.          And

15    after lunch I asked the parties if they wanted me to halt the

16    proceedings until the motion to stay that had been made orally

17    could be filed and decided.       Neither party asked me to do that,

18    although Mr. Sheehan perhaps qualified what he had said before

19    lunch, slightly, without directly responding to my question.

20               At about 5:45 p.m. yesterday, after the motion to stay

21    had been filed electronically, I discussed the fact that the

22    plaintiffs should be prepared to address and the parties should

23    be prepared to address it.       I said the plaintiff didn't have to

24    spend the night writing a memo but should bring cases.           So

25    that's what I've been working on this morning and the reason
     Case 1:19-cv-10101-MLW Document 53 Filed 02/06/19 Page 6 of 151
                                                                               6
                     * S E A L E D * Attorneys' Eyes Only



 1    that we're starting late.

 2                But I am interested in hearing your arguments with

 3    regard to the stay since the matter really isn't briefed.            I

 4    expect I'll have to take some time to consider how to decide it

 5    and that's why I said Mr. Stoddard should be prepared -- I'm

 6    ordering that Mr. Stoddard be here tomorrow, if necessary,

 7    because this is necessarily going to impede our progress.

 8                So it's the defendant's motion for stay.       You may

 9    speak to it.

10                MR. SHEEHAN:    Thank you, Your Honor.

11                MR. BECK:    Your Honor, may I suggest one housekeeping

12    matter on that?     I think when we left yesterday, you had

13    offered us the ability to either file -- bring cases with us or

14    to file something.       We did work through the night, my people

15    did, and I picked up with it this morning.         We have a draft

16    that is almost complete.      We're checking on one last legal

17    issue.    We will file it as-is if need be rather than completing

18    the last bit of research to get that to Your Honor so you can

19    have it.

20                THE COURT:    Well, actually, do you have it now?

21                MR. BECK:    I have my notes on a draft.     We don't have

22    it final.    We can get it just -- just have them file it,

23    whatever state it's in.

24                THE COURT:    Sure.   That will be good.    I'm interested

25    in seeing the pertinent cases.       I've read more and have some
     Case 1:19-cv-10101-MLW Document 53 Filed 02/06/19 Page 7 of 151
                                                                               7
                     * S E A L E D * Attorneys' Eyes Only



 1    questions.    But in any event, why don't you go ahead, Mr.

 2    Sheehan.

 3               MR. SHEEHAN:    Thank you, Your Honor.

 4               Your Honor, yesterday -- first, our motion to compel

 5    arbitration was to compel -- plaintiffs had asked for three

 6    types of relief.     They had asked for extensive discovery, they

 7    had asked for an order that would go towards a preliminary

 8    injunction hearing, and they also asked for this temporary

 9    injunctive relief, emergency injunctive relief.          Our motion to

10    compel arbitration --

11               THE COURT:    Let me see the motion to compel.

12               MR. SHEEHAN:    Our motion to compel arbitration was

13    directed at all requests for all relief that the plaintiffs

14    were seeking.

15               The court, hearing argument yesterday, I think noted

16    that the parties agreed that this case is going to go to

17    arbitration for discovery, for later adjudication.          I argued

18    that it was time for this case to go to arbitration in the

19    first instance.     And that's where the court disagreed, and the

20    court found that it had the authority notwithstanding our

21    motion to compel arbitration and notwithstanding Schein, the

22    Supreme Court case, that it had the authority to conduct a

23    hearing and issue a temporary restraining order.          That's the

24    decision that denied our motion to compel in part, and that is

25    what we've appealed now to the First Circuit.
     Case 1:19-cv-10101-MLW Document 53 Filed 02/06/19 Page 8 of 151
                                                                               8
                     * S E A L E D * Attorneys' Eyes Only



 1               Twice in the court's ruling yesterday the court noted

 2    that, and I quote at page 3 of the transcript --

 3               THE COURT:    Hold on just one second.      Let me get it.

 4               Go ahead, this is the transcript I gave you yesterday?

 5               MR. SHEEHAN:    Yeah.    To be clear, it begins at page 2

 6    and it goes to page 5, and it's -- it's an excerpt from the

 7    January 30 proceeding yesterday.        And at the final paragraph of

 8    page 3, the court notes, "In this case the pertinent provision

 9    of the contract is not ambiguous."        It's about five lines down,

10    the final paragraph of page 3.       That's a reference to the

11    arbitration policy.      Then again on page 4 --

12               THE COURT:    Hold on just one second.      I'm wondering

13    if -- I know I said that.        I'm just not finding it.

14               MR. SHEEHAN:    It's the paragraph that begins, "Under

15    Delaware law," and about --

16               THE COURT:    Okay.    That's fine.   Okay.   I was looking

17    at a different part of the page.        Go ahead.

18               MR. SHEEHAN:    And then on the next page, on page 4,

19    beginning in the first full paragraph, Your Honor notes, again,

20    that the contract is not ambiguous.

21               Your Honor, I would submit that what the court engaged

22    in in addressing our ruling was an interpretation of the

23    language and addressed the issue of arbitrability in doing so.

24    And our position was that Schein rules that --

25               THE COURT:    It's your position that even if a contract
     Case 1:19-cv-10101-MLW Document 53 Filed 02/06/19 Page 9 of 151
                                                                                 9
                     * S E A L E D * Attorneys' Eyes Only



 1    unambiguously says that an issue was not arbitrable, if you

 2    disagree, if you dispute that, the court has to refer it to

 3    arbitration?

 4                MR. SHEEHAN:   Under Schein, yes.     It's not -- once the

 5    issue is raised, then the issue is for the arbitrator in the

 6    first instance.     And that's exactly what Schein says.         It says

 7    even if -- and I'm not -- I don't believe our position is

 8    groundless, but Schein says even if the argument is groundless,

 9    the issue raised is for the arbitrator in the first instance.

10    That is the quote from Schein.       It says, "When the parties'

11    contract delegates the arbitrability question to an

12    arbitrator," and that's separately in the arbitration policy at

13    issue here in this case.

14                THE COURT:   The question is of interpretation.        I

15    mean, as I pointed out yesterday, Schein also said we have to

16    interpret -- the judges have to interpret the contract as

17    written.    And -- I mean, this isn't time to re-argue the

18    merits, but I've thought about this further.         I've got a better

19    understanding of what your present argument is, but keep going.

20                MR. SHEEHAN:   So that is where our view is the court

21    did rule, the court did deny our motion to compel in part by

22    then saying now we're going to proceed to hear arguments and

23    take evidence on the temporary restraining order that was, what

24    we had argued, should be for the arbitrator in the first

25    instance.
     Case 1:19-cv-10101-MLW Document 53 Filed 02/06/19 Page 10 of 151
                                                                           10
                      * S E A L E D * Attorneys' Eyes Only



 1                So we have now appealed that decision to the First

 2     Circuit.    And our motion before the court is to stay these

 3     proceedings because the very issue that is now before the First

 4     Circuit is the issue that we would be proceeding on here in

 5     this court.    And so the majority of the courts, the majority of

 6     the circuits provide the rule that the stay should be

 7     automatic.

 8                THE COURT:   Unless the appeal is -- those courts say

 9     unless the appeal is frivolous.

10                MR. SHEEHAN:   There is a court that holds that if the

11     appeal is frivolous, then it's not automatic.         I would submit,

12     Your Honor, that this is not a frivolous appeal.         So we've got

13     the majority of the courts, and we also have a very instructive

14     decision right here in the district court case, the Combined

15     Energy case that Your Honor pointed us to at the end of the

16     proceeding yesterday that's instructive.        It's really a matter

17     of jurisdiction, when the appeal, notice of appeal is filed,

18     the jurisdiction of this issue now rests with the First

19     Circuit.    It's no longer with this court.

20                So I would ask, with that, Your Honor, that the matter

21     be stayed so the First Circuit can decide the issue that should

22     be the issue in the first instance.       The question Your Honor

23     asked me in arguing yesterday, that is, well, how do we

24     interpret this?     That's for the arbitrator, we will say, and

25     that will be our argument at the First Circuit.
     Case 1:19-cv-10101-MLW Document 53 Filed 02/06/19 Page 11 of 151
                                                                                 11
                      * S E A L E D * Attorneys' Eyes Only



 1               THE COURT:    Well, do you have any additional cases for

 2     me?

 3               MR. SHEEHAN:    More cases than what we cited yesterday?

 4               THE COURT:    What did you cite?     I think you cited the

 5     case I gave you.

 6               MR. SHEEHAN:    No.    We -- in the First Circuit?       We

 7     only have one other district court case, but I think we cited

 8     more cases in the submission in support of our motion to stay

 9     to the court.

10               THE COURT:    Hold on a second.

11               MR. SHEEHAN:    Your Honor, I do have a number of cites

12     for the majority of the courts.

13               THE COURT:    Stop.    I want to find your motion to stay.

14               Well, you did cite Intergen, which I read.

15               MR. SHEEHAN:    I misspoke.    I referred to the majority

16     of the Courts of Appeals.       I didn't provide the cites.       I have

17     those cites.

18               THE COURT:    They're in the case I gave you.          Do you

19     have any that --

20               MR. SHEEHAN:    I believe they're mostly in the --

21               THE COURT:    What's that?

22               MR. SHEEHAN:    I do believe they're also cited but not

23     all of them are cited in the Combined Energies case.

24               THE COURT:    So you have some additional cases?

25               MR. SHEEHAN:    I have the Third Circuit cite.
     Case 1:19-cv-10101-MLW Document 53 Filed 02/06/19 Page 12 of 151
                                                                                 12
                      * S E A L E D * Attorneys' Eyes Only



 1                THE COURT:   What was that?

 2                MR. SHEEHAN:   I believe they're all cited in the

 3     second paragraph of the discussion of the Combined Energies

 4     case.

 5                THE COURT:   So a question that I have is why shouldn't

 6     the -- there are cases that I can cite for you that have

 7     applied the Hilton factors in determining whether to stay an

 8     appeal when the issue is a motion to compel arbitration.

 9     Steiner v. Apple is one.      CBS is another.    Steiner is 2008

10     Westlaw 1925197.     CBS is 716 F. Supp. 307.      I raised this

11     yesterday.

12                So the Hilton factors -- the Hilton factors are about

13     whether the stay applicants made a strong showing he's likely

14     to succeed on the merits.      And as I wrote in Canterbury, you

15     wouldn't have to persuade me I'm wrong.

16                And then the second factor is whether the applicant

17     will be irreparably injured absent a stay.         Third, whether the

18     issuance of the stay has substantially injured the other

19     party's interest in the proceedings.        And four, where the

20     public interest lies.     Hilton is a Supreme Court case, 481 U.S.

21     770.    Why shouldn't I apply the Hilton factors at this point as

22     some district courts have?

23                MR. SHEEHAN:   Because the Hilton case does not involve

24     FAA.    And that's a critical distinction, Your Honor.           As the

25     Seventh Circuit noted in the -- sorry.        As the Supreme Court
     Case 1:19-cv-10101-MLW Document 53 Filed 02/06/19 Page 13 of 151
                                                                           13
                      * S E A L E D * Attorneys' Eyes Only



 1     noted from the Seventh Circuit in Griggs, "Whether the litigant

 2     may go forward in the district court is precisely what the

 3     Court of Appeals must decide."       And that's the issue here,

 4     whether this proceeding should continue or should even have

 5     begun is the issue for the First Circuit that we're appealing.

 6     And that's why the non-FAA cases are not instructive.

 7               THE COURT:    Let's see.    I don't know that I have

 8     Griggs, but we'll get it.

 9               MR. SHEEHAN:    It's also cited in the Combined Energies

10     case.

11               THE COURT:    Print out Griggs, 459 U.S., the second

12     page is 58.    Is Griggs an FAA case?

13               MR. SHEEHAN:    Your Honor, I'd have to go back and read

14     it.

15               THE COURT:    If we -- if you hadn't urged me to hear

16     from Mr. Smith yesterday when I told you I didn't know what I

17     would do and then asked, you know, should we pause and deal

18     with the stay, this would be briefed, and we could have

19     proceeded more deliberately.      But here we are.

20               Because if I don't have jurisdiction, I don't have

21     authority to decide anything.       But if I stay the case and it

22     comes back to me, I'm likely to want to hear more testimony

23     from Mr. Smith.     It was helpful.    It's up to me to decide on

24     the temporary restraining order.       It was helpful for me to hear

25     from Mr. Smith, but one of the difficulties is in deciding
     Case 1:19-cv-10101-MLW Document 53 Filed 02/06/19 Page 14 of 151
                                                                             14
                      * S E A L E D * Attorneys' Eyes Only



 1     whether to grant a temporary restraining order, I have to

 2     compare what he did with Optum with what he does for ABC.          And

 3     he's only been working there a short time, and he characterized

 4     it in a particular way.      That's one of the things I need to do.

 5               So he's going to need to testify again, and he's going

 6     to have this hanging over him.       You told me yesterday that was

 7     one thing he didn't want.      But if I don't have the power, I

 8     don't have the power.

 9               Why don't I hear from the plaintiff.

10               MR. SHEEHAN:    Your Honor, may I just address that

11     point?   This is a matter of -- I think the parties would agree,

12     certainly the lawyers would agree, when we're in arbitration we

13     hope to be as lucky to have an arbitrator who delves into the

14     issues as much as Your Honor has.       But that's not the issue.

15     The issue is Mr. Smith has claims to assert.         He's going to do

16     so properly in arbitration.      Waiting every day to get there so

17     he can be heard on his claims is bothering -- is hurting him,

18     so this is his right.

19               THE COURT:    In a sense this is delaying that.        The way

20     I read the contract in Schein, I don't think Schein intended to

21     disrupt essentially the uniform -- the way I read Schein, I'm

22     going to compel arbitration.      And in fact -- I mean, I'll have

23     to figure this out, whether I can grant your motion to compel

24     arbitration now.     Because I certainly intended to do it before

25     the end of these proceedings before me, I think.
     Case 1:19-cv-10101-MLW Document 53 Filed 02/06/19 Page 15 of 151
                                                                               15
                      * S E A L E D * Attorneys' Eyes Only



 1               MR. SHEEHAN:    With that, Your Honor --

 2               THE COURT:    In fact, I don't think there's even any

 3     reason that I have to compel arbitration.        The plaintiffs are

 4     willing to go to arbitration, just not on the temporary

 5     restraining order issue.      You should be out there pursuing the

 6     process to select an arbitrator.       I saw that it's in the

 7     policy -- I don't remember if it's in the policy or one of the

 8     cases, but you're supposed to get nine candidates from the AAA

 9     and then you go through a process.

10               MR. SHEEHAN:    There's also a quicker process, Your

11     Honor.   And if they had honored their own contract, I'd submit,

12     Your Honor, the chances are we'd have been before an arbitrator

13     on these issues before we showed up this week in Boston.

14               THE COURT:    But you can invoke the arbitration clause,

15     too, can't you?

16               MR. SHEEHAN:    Last thing we want are separate

17     litigations.    We want the issues together, Your Honor.         It's

18     only fair to Mr. Smith.

19               THE COURT:    Well, we'll go step by step.       What does

20     the plaintiff say?

21               MR. BECK:    Good morning, Your Honor.      I think there's

22     a threshold issue that we've bypassed.        Rule 4 of the Federal

23     Rules of Appellate Procedure provides -- it's Rule 4(a)(1)(C).

24               THE COURT:    Hold on just one second.

25               MR. BECK:    I'm sorry.    Not C.   2 -- 4(a)(2).
     Case 1:19-cv-10101-MLW Document 53 Filed 02/06/19 Page 16 of 151
                                                                             16
                      * S E A L E D * Attorneys' Eyes Only



 1               THE COURT:    4(a)(2).

 2               MR. BECK:    It's filing before entry of judgment.

 3               THE COURT:    Hold on just one second.

 4               Go ahead.

 5               MR. BECK:    And it provides, "A notice of appeal filed

 6     after the court announces a decision or order," which is what

 7     you did yesterday, "but before the entry of the judgment or

 8     order," which is where we are right now, "is treated as filed

 9     on the date of and after the entry."        There is no pending

10     appeal.   It's a threshold issue.      You haven't lost

11     jurisdiction, regardless of all the other issues and the stay

12     and everything else.

13               And I suggest, Your Honor, that given where we are

14     procedurally, that we have a bit more time to spend doing our

15     research and responding to their motion and that we continue

16     with the preliminary -- the TRO hearing now, get that resolved

17     before Your Honor enters any order that would divest the court

18     of jurisdiction at that point.

19               THE COURT:    Well, this relates to the time for filing

20     notice of appeal.

21               MR. BECK:    That's right, Your Honor.      And section 1

22     talks about the timing is after an order.        As you've noted,

23     there has been no order.      Section 2 then clarifies that the

24     difference between a decision, as you indicated yesterday,

25     versus -- or an order, as you indicated yesterday, that's been
     Case 1:19-cv-10101-MLW Document 53 Filed 02/06/19 Page 17 of 151
                                                                             17
                      * S E A L E D * Attorneys' Eyes Only



 1     announced but has not been entered.       Your order has not yet

 2     been entered.    There is no divesting of your jurisdiction.

 3                THE COURT:   I think off the top of my head that Rule

 4     4(a) goes to when the time starts running to file a notice of

 5     appeal.   And although I probably said -- I usually say that I

 6     may convert this into a more formal memorandum and order.        If

 7     the filing of an order would cause their appeal to mature and

 8     then divest me of jurisdiction, perhaps I ought to issue the

 9     order.    But anyway, go ahead.

10                MR. BECK:    Well, Your Honor, on that piece, I think

11     the machinations at this point in terms of trying to avoid

12     having Your Honor decide whether or not to protect the

13     interests of Optum have been mired, and I think that given

14     where we are and given procedurally and all the procedural

15     hoops they tried to jump through, I think now we are at a place

16     where Your Honor still has jurisdiction.        We are in the middle

17     of a process designed to protect Optum and balance the

18     interests of the parties.      And again, what they're looking for

19     is another free pass.     They've tried multiple different

20     mechanisms for doing that.

21                THE COURT:   What were the other mechanisms?

22                MR. BECK:    They filed, under Schein, a motion to

23     compel arbitration and looping into that language that clearly

24     under the contract doesn't apply.       And they tried to tell Your

25     Honor that you didn't have the ability, notwithstanding the
     Case 1:19-cv-10101-MLW Document 53 Filed 02/06/19 Page 18 of 151
                                                                              18
                      * S E A L E D * Attorneys' Eyes Only



 1     clear language in that agreement, notwithstanding Teradyne,

 2     that you didn't the ability to protect Optum in the interim

 3     while the case is going to arbitration.        That was the first

 4     one.   This is the second one.      At each turn, they have extended

 5     this process while simultaneously complaining about the

 6     extension of this process.

 7               THE COURT:    Well, they did urge me to go ahead

 8     yesterday afternoon and hear Mr. Smith.        Go ahead.

 9               MR. BECK:    At this point it's just premature.        The

10     ruling on this motion is premature, and so we would request

11     that we have the ability now to finish up the work that we were

12     doing, get --

13               THE COURT:    How long will that take?

14               MR. BECK:    I'd like to have the day, Your Honor, so

15     after this is over I can go back to the office and read the

16     cases and make sure that the brief is done.         We can have it for

17     you to have a hearing on it tomorrow and --

18               THE COURT:    What about later today?

19               MR. BECK:    I'm going to be --

20               THE COURT:    This is what I was offering you all the

21     opportunity to do yesterday, and the defendant urged me to hear

22     from Mr. Smith instead.

23               MR. BECK:    And then file their notice of appeal after

24     that, after Mr. Smith testified, before anybody on our side

25     testified.
     Case 1:19-cv-10101-MLW Document 53 Filed 02/06/19 Page 19 of 151
                                                                            19
                      * S E A L E D * Attorneys' Eyes Only



 1                 THE COURT:   All right.    I think -- I don't want to

 2     give you until tomorrow to file your brief.         But I am going to

 3     give you time to do that today.

 4                 MR. BECK:    Thank you, Your Honor.

 5                 THE COURT:   Let me ask you the following.      And I think

 6     you have a copy of your brief there.

 7                 MR. BECK:    I have handwriting --

 8                 THE COURT:   I don't need to see it.     But what are some

 9     of the key cases?

10                 MR. BECK:    This is what we've been able to find so

11     far, Your Honor, and it's now been filed in the form that it's

12     in.   It's not complete, but it's what we were able to put

13     together.    We certainly have, Your Honor, the Kosilek v.

14     Spencer case, 2012 Westlaw 5240014.        That's at page 2.

15                 THE COURT:   Sorry.     Which one is that?

16                 MR. BECK:    Kosilek.

17                 THE COURT:   I remember the case, but there are a

18     number of decisions.

19                 MR. BECK:    I'm sorry.   It's Kosilek v. Spencer.   It's

20     2012 Westlaw 5240014 at star 2.

21                 THE COURT:   Is that the one on the stay?

22                 MR. BECK:    Yes, it is, Your Honor, in which you

23     reference section 62(c) and talk about, "while an appeal is

24     pending from an interlocutory order" --

25                 COURT REPORTER:   I'm sorry.    You're mumbling.
     Case 1:19-cv-10101-MLW Document 53 Filed 02/06/19 Page 20 of 151
                                                                               20
                      * S E A L E D * Attorneys' Eyes Only



 1               MR. BECK:    I apologize.    "While an appeal" -- it's

 2     Rule 62(c) of the Federal Rules of Civil Procedure.          "While an

 3     appeal is pending from an interlocutory order or final

 4     judgement that grants dissolves or denies an injunction, the

 5     court may suspend, modify, restore or grant an injunction on

 6     terms for bond or other terms that secure the opposing party's

 7     rights," and you reference that Rule 62(c), "codifies the

 8     inherent power of the courts to make whatever order is deemed

 9     necessary to preserve the status quo and to ensure the

10     effectiveness of the judgment."       That's the case that we are

11     primarily citing for that piece, Your Honor.         Then we get into

12     the issues of -- sorry.

13               THE COURT:    That's actually -- I think the question

14     I'm going to have on that is, 62(c) relates to an appeal

15     pending from an interlocutory order or final judgment that

16     grants, dissolves or denies an injunction.         And I haven't made

17     a ruling on the motion for temporary restraining order.          I've

18     just ruled that I have the authority to decide the request.         So

19     that's going to be an issue.

20               MR. BECK:    We will address that issue, Your Honor, but

21     I think in the meantime you haven't made an issue on -- a

22     decision on arbitrability, an order.        So I think where we are

23     at this point is, there are a number of things that are still

24     in flux, but I think Your Honor does retain, under Teradyne,

25     the power to issue an injunction, to preserve the rights of the
     Case 1:19-cv-10101-MLW Document 53 Filed 02/06/19 Page 21 of 151
                                                                                 21
                      * S E A L E D * Attorneys' Eyes Only



 1     parties.    United States v. Brooks, 145 F. 3d 446 at page 456,

 2     First Circuit, 1998, talks about pending an appeal the court

 3     retains the ability to issue orders relating to the procedures

 4     in aid of appeal.      I would say that an injunction -- temporary

 5     restraining order is certainly in aid of the appeal to ensure

 6     that the appeal isn't frustrated.

 7                THE COURT:    Well, that's going to be of great interest

 8     to me because this is what I was getting at yesterday.            Could

 9     the parties agree or could I order that pending appeal, for

10     example, Mr. Smith not work for ABC or communicate with ABC?

11     Because I don't think any -- I don't think my clerks or I have

12     found -- my clerks -- I haven't seen a case where the issue was

13     whether the district court was deprived of jurisdiction to

14     continue a TRO hearing pending an appeal of a matter relating

15     to the Federal Arbitration Act.       So Brooks, that's 145 F. 3d

16     446 did you say?

17                MR. BECK:    Yes, yes.   It is at page 456.

18                THE COURT:    Could you print that, please, Christine.

19                MR. BECK:    To be clear, Your Honor, the particular

20     context that we're in right now has not been resolved by the

21     First Circuit.    It's an open issue.     I think everybody agrees

22     on that.

23                THE COURT:    You're going to have to keep your voice

24     up.

25                MR. BECK:    That's not usually my problem.      The
     Case 1:19-cv-10101-MLW Document 53 Filed 02/06/19 Page 22 of 151
                                                                              22
                      * S E A L E D * Attorneys' Eyes Only



 1     particular issue under the circumstances that we have right now

 2     has not yet been addressed by the First Circuit.         I don't mean

 3     to suggest otherwise.     I think we have agreement of all sides

 4     around that.

 5               THE COURT:    What do you mean by --

 6               MR. BECK:    Meaning that we have an issue of the

 7     Federal Arbitration Act, post-Henry Schein, taking Teradyne

 8     into account, it doesn't appear to divest you of jurisdiction.

 9               THE COURT:    I mean, this is the nub of the issue.      If

10     I had discretion, if this was a discretionary matter and I was

11     only being asked -- for example, I said this yesterday, to

12     order discovery pending appeal, I would stay the matter because

13     a delay in discovery wouldn't cause irreparable harm to the

14     plaintiff and it might be unnecessary expense.

15               But here you continue to maintain that you're being --

16     that Optum is being irreparably harmed during the pendency --

17     well, being irreparably harmed and you want that to stop,

18     pending arbitration, pending appeal at this point.

19               MR. BECK:    Yes, Your Honor.     And the reality is that

20     the cases that the defendant has cited, in Judge Keaton's case

21     the Intergen matter was a discovery issue.         I know you provided

22     that case yesterday.     Discovery, as you say, is clearly outside

23     of the scope we're talking about.

24               THE COURT:    Why don't you keep going.      Are those the

25     two key cases, Kosilek and Brooks?
     Case 1:19-cv-10101-MLW Document 53 Filed 02/06/19 Page 23 of 151
                                                                             23
                      * S E A L E D * Attorneys' Eyes Only



 1               MR. BECK:    No.   Those are on the issue of the stay not

 2     being warranted as a matter of right.        There's also Boston Taxi

 3     Owners Association v. City of Boston.        That's 187 F. Supp. 3d

 4     339 at 341, and that cites -- I believe that cites, but if not

 5     separately, Nken v. Holder, 556 U.S. 418 at 427, in which the

 6     Supreme Court observed that a stay is an intrusion into the

 7     ordinary process of administration and judicial review and,

 8     accordingly, is not a matter of right even if irreparable

 9     injury might otherwise result, which brings you back to the

10     same Hilton analysis that Your Honor had identified yesterday,

11     and Hilton is cited as well.

12               THE COURT:    The Second and Ninth Circuits say that a

13     stay is discretionary but provided guidance concerning the

14     discretion -- and again, I'm articulating this because you're

15     all going to have to address it.       Britton and Motorola, they

16     say, for example, Britton, 916 F. 2d at 1411, quoting Professor

17     Moore, "Where an appeal is taken from a judgment which does not

18     finally determine the entire action, the appeal does not

19     prevent the district court from proceeding with matters not

20     involved in the appeal."

21               It appears to me at the moment that that exception

22     wouldn't apply in this case.      In other words, involved in the

23     appeal is my power to -- the court's power to issue a temporary

24     restraining order.

25               MR. BECK:    Pending the arbitration.
     Case 1:19-cv-10101-MLW Document 53 Filed 02/06/19 Page 24 of 151
                                                                              24
                      * S E A L E D * Attorneys' Eyes Only



 1               THE COURT:    What's that?

 2               MR. BECK:    Also that would be pending the arbitration,

 3     not pending the appeal, which is two different issues.           The

 4     court still has that power.      The court has the power to issue

 5     equitable relief in various contexts.

 6               We're in a different context again.        We're in the

 7     context of moving up on appeal now and again, exposing us to

 8     the irreparable harm.     I think the court still has the power

 9     independent of whether you can issue interim relief in aid of

10     arbitration.

11               THE COURT:    And the case that you say most directly

12     gives me the authority to -- my authority to condition a stay

13     pending appeal is which case?       Is that Brooks or something

14     else?

15               MR. BECK:    I would say it's Brooks and Kosilek.

16     Brooks being the First Circuit and Kosilek being your decision.

17     I think that read in light of Boston Taxi Owners and Nken v.

18     Holder, those four cases together.       I would take a look at all

19     four because I think all four speak to the issue of the timing

20     and the court's powers.

21               THE COURT:    And if I recess now, how long do you think

22     it will take you to complete your memorandum?

23               MR. BECK:    A few hours, but I recognize the time of

24     day.

25               THE COURT:    No.   It's -- well, is the plaintiff going
     Case 1:19-cv-10101-MLW Document 53 Filed 02/06/19 Page 25 of 151
                                                                              25
                      * S E A L E D * Attorneys' Eyes Only



 1     to want to respond?     Because what the plaintiff has given me is

 2     pretty skimpy.    It basically gave me what I gave you.

 3                MR. SHEEHAN:   I think so.    I mean, I would certainly

 4     want to read it and have time to digest it.

 5                THE COURT:   Fine.   So you can get started on this.

 6     You know what cases they're going to cite.         It's now 11:00.

 7     I'm going to take a recess.      I'm going to look at one or two

 8     things and come back and give you a schedule.         But as I said,

 9     the witnesses are ordered to stay here.        I think -- I don't see

10     where Brooks says that conditions can be imposed upon a stay.

11                MR. BECK:    Your Honor, on page 456, right at the very

12     bottom, the last full paragraph, right in the middle, it

13     says --

14                THE COURT:   Hold on a second.

15                MR. BECK:    I apologize.

16                THE COURT:   I'm sorry.     What's the language you want

17     me to look at?

18                MR. BECK:    The court talks about, in that paragraph --

19                THE COURT:   Which paragraph?

20                MR. BECK:    The last full paragraph on --

21                THE COURT:   The way mine is printed out, it's not

22     clear.    How does the paragraph start?

23                MR. BECK:    It starts, "By its nature."

24                THE COURT:   Okay.

25                MR. BECK:    And in the next sentence it's talking about
     Case 1:19-cv-10101-MLW Document 53 Filed 02/06/19 Page 26 of 151
                                                                          26
                      * S E A L E D * Attorneys' Eyes Only



 1     the situations involving the balancing of the jurisdictions of

 2     the courts.    And it says that these situations -- well, I'll

 3     read you the whole paragraph, Your Honor.

 4                "By its nature, any suggestion of shared jurisdictions

 5     sensitive and thus the administration of this principle

 6     requires a delicate touch.        At most shared jurisdiction

 7     flourishes in a circumscribed cluster of situations" --

 8                THE COURT:   Not too fast.     And louder.   The

 9     stenographer is remarkable and she's transcribed things for me

10     already this morning, but it's only going to work if you speak

11     loudly and clearly.

12                MR. BECK:    I will.    "At most, shared jurisdiction

13     flourishes in a circumcised" -- "circumscribed cluster" --

14     sorry -- "of situations of handling" --

15                THE COURT:   This isn't painful.

16                MR. BECK:    Yes -- "in a circumscribed cluster of

17     situations, the handling of which is not inconsistent with the

18     prosecution of an appeal.      These situations include the

19     processing of such peripheral or ancillary aspects of the case

20     as motions for counsel fees, actions in aid of execution of a

21     judgment that has been appealed and not stayed, and," then the

22     key language, "orders related to procedures in aid of the

23     appeal."    The TRO is such an order.

24                THE COURT:   How do I know the TRO is such an order?

25                MR. BECK:    Because, as Your Honor has referenced in
     Case 1:19-cv-10101-MLW Document 53 Filed 02/06/19 Page 27 of 151
                                                                            27
                      * S E A L E D * Attorneys' Eyes Only



 1     Kosilek -- I don't have the exact language out of Kosilek, Your

 2     Honor, but the notion that the status quo to preserve the

 3     parties' rights pending the appeal, lest the appeal be

 4     pointless.    If we're not protected during that interim process,

 5     we lose our rights.

 6               THE COURT:    This is what concerns me.      The contract to

 7     me is perfectly clear.      And the language I cited from the Third

 8     Circuit yesterday about this agreement not being in dispute,

 9     you'll find verbatim in First Circuit cases, too.          And my

10     concern is that if this matter is -- one of the arguments of

11     primary focus of the temporary restraining order proceeding is

12     the contention that Mr. Smith has confidential information that

13     has been disclosed or will be disclosed if he works for ABC.

14     And I'm asked to issue a temporary restraining order that would

15     run for 14 days and potentially 28 days so the parties can go

16     to an arbitrator.     And one of the things I've thought about --

17     well, if it's only a temporary restraining order, it would

18     expire by its terms.

19               There would be further litigation, probably, as to

20     whether I had the authority to issue a preliminary injunction

21     as a form of temporary relief under the contract.          But even if

22     I did, or if you had an arbitrator promptly, if I issued an

23     order, I might -- as I understand it, the arbitrator would also

24     have the authority to issue a preliminary injunction under the

25     rules of the AAA.     That's at least in one of the cases.       And if
     Case 1:19-cv-10101-MLW Document 53 Filed 02/06/19 Page 28 of 151
                                                                               28
                      * S E A L E D * Attorneys' Eyes Only



 1     I issued an order and it was still running, I might authorize

 2     the arbitrator to end the temporary restraining order.           Or I

 3     might deny the motion for a temporary restraining order.

 4                For what it's worth, the plaintiffs' case may get

 5     stronger the longer Mr. Smith works, or he's going to get paid

 6     perhaps to do less than he would do if he didn't have the

 7     threat of a temporary restraining order hanging over him.

 8                But those are practical considerations.       Right now the

 9     question is whether I have the authority to do anything and

10     what the source of my authority is.       This is an indication of

11     why -- you're telling me about cases, including one of mine,

12     that didn't spring to mind.      So it needs to be briefed.

13                MR. BECK:    If I may, Your Honor, on that, I agree it

14     does need to be briefed.      But again, I go back to where I

15     started.    There is no entered order and Your Honor has the

16     power.   And we have all the witnesses here.        We've brought them

17     in.   They've been waiting.

18                THE COURT:   Well, here, I think we ought to do the

19     following.    We'd be further along now, maybe hearing from Mr.

20     Stoddard, or maybe I might have sent you all home, if

21     Mr. Sheehan hadn't said to me at about at lunchtime yesterday,

22     I urge you to hear from Mr. Smith.       And when I offered him the

23     opportunity to say, I've changed my mind, we would like to

24     brief this issue or argue this issue, that's exactly the way I

25     started yesterday afternoon.
     Case 1:19-cv-10101-MLW Document 53 Filed 02/06/19 Page 29 of 151
                                                                               29
                      * S E A L E D * Attorneys' Eyes Only



 1                 Here, I'm going to take a break.     I'm going to look at

 2     some of these cases and think about it.        But I'm ordering that

 3     you talk.    And A, this is going to be briefed.       And I have

 4     major matters.    I mean, I canceled my criminal cases for this

 5     afternoon because I could see this was going to take some time,

 6     and it was my goal to decide this this afternoon.          That won't

 7     be achieved, even if I have the authority.         But I'm ordering

 8     that you talk and see if you can come to some agreement as to

 9     how to proceed.

10                 I think two things immediately come to mind for me.

11     One, as I said yesterday, you can agree to conditions

12     concerning a stay, if I stay the matter.        Two, you can agree

13     that I should hear the additional testimony to the extent

14     necessary to decide the TRO, and, when I can, I'll decide it.

15                 If I grant a TRO, I'm going to order the matter to

16     arbitration.    Although I don't even know if I need to order it

17     at that point, the parties agree to it.        And if I deny the TRO,

18     I'm going to order the case to arbitration.         But, you know,

19     this is an intriguing issue, and it goes to my authority, which

20     I always take very seriously, even when the parties don't raise

21     it.   And you've got -- maybe the issue will go to the Supreme

22     Court.   Maybe the circuits will split on this or something.

23     But, you know, this may take some time to resolve.          So if you

24     can be -- if you can reach, in about the next ten minutes, an

25     agreement on how to proceed, I'll be interested in what that
     Case 1:19-cv-10101-MLW Document 53 Filed 02/06/19 Page 30 of 151
                                                                            30
                      * S E A L E D * Attorneys' Eyes Only



 1     is.   If not, I'll giving you a briefing schedule.         Court is in

 2     recess.

 3                 (Recess taken 11:10 a.m. - 11:39 a.m.)

 4                 THE COURT:   I spent the break reading the plaintiffs'

 5     cases.    Did the parties come to any agreement?

 6                 MR. BECK:    No, Your Honor, we have not.

 7                 MR. SHEEHAN:   We have not, Your Honor.

 8                 THE COURT:   As I looked at those cases -- you may be

 9     seated.   Recognizing both the importance and particularly the

10     urgency to the plaintiff and the defendant, I've put this on a

11     schedule and worked hard to try to make an informed decision on

12     the motion for a -- on all the issues as expeditiously as

13     possible.    We were here until 5:45 p.m. yesterday.        Reading the

14     plaintiffs' draft memo and the cases cited, I have the

15     following thoughts that you'll address in the briefing I'm

16     going to order.

17                 One, even when there's a right to interlocutory

18     appeal, generally a stay is not mandatory, or at least that's

19     the principle in many cases.      Although I think most of the

20     cases -- I'm curious about the extent to which that principle

21     applies to interlocutory appeals as opposed to appeals of final

22     judgments.    In any event, Nken helpfully reminded me of the All

23     Writs Act.    Federal courts, federal judges have the authority

24     to issue all writs necessary or appropriate in aid of their

25     respective jurisdictions and agreeable to the usage as
     Case 1:19-cv-10101-MLW Document 53 Filed 02/06/19 Page 31 of 151
                                                                               31
                      * S E A L E D * Attorneys' Eyes Only



 1     principles of law.

 2               And the essence of the plaintiff's argument, as I

 3     understand it, is that if I don't decide the temporary

 4     restraining order and this matter is appealed, and the appeal

 5     will inevitably take some time, it will suffer irreparable

 6     harm, particularly in the form of disclosure of confidential

 7     information in violation of the Massachusetts statute, among

 8     other things.

 9               I believe, or I wonder I guess, under the All Writs

10     Act the court -- if I stay the case, I would have authority to

11     impose conditions that would preserve the potential for the

12     court or conceivably the arbitrator to issue temporary

13     injunctive relief.     And I think if I was considering that

14     question at the moment, I would use the Hilton factors to make

15     the decision.    And this is at least at the moment an

16     interesting issue because the conditions on a stay might

17     parallel a potential restraining order, and ironically,

18     conceivably, last longer than a TRO could last, which is a

19     maximum of 28 days.

20               So I think you've raised serious issues and that I

21     should get briefing on them.      So it's now almost noon.       I'm

22     ordering that -- actually, here is what I propose.          I'll hear

23     you on the schedule.     I've now given you some further thoughts,

24     necessarily tentative because they come from a glance -- from

25     reading quickly parts of the decisions the plaintiff cites.            I
     Case 1:19-cv-10101-MLW Document 53 Filed 02/06/19 Page 32 of 151
                                                                              32
                      * S E A L E D * Attorneys' Eyes Only



 1     am inclined to order the plaintiff to file its brief this

 2     afternoon, say at about 3:30 or 4:00, and the defendant to file

 3     his brief tomorrow morning early and continue this hearing on

 4     Monday, which will require yet another alteration of my

 5     schedule, with the witnesses present in case I decide to

 6     proceed with the hearing on a temporary restraining order.

 7                Does anybody want to be heard on that schedule?

 8                MR. BECK:   Yes, Your Honor.     In terms of the briefing,

 9     we will do whatever Your Honor recommends.         However, in terms

10     of the witnesses who have flown in from across the country and

11     been here for two days, ours at least, and given the procedural

12     status of this, just as a purely practical matter, one of

13     convenience, one of taking into account the witnesses, can we

14     have the hearing, the evidentiary component of the hearing go

15     forward?    That doesn't cause anybody any irreparable harm.

16     It's just evidentiary testimony at which we'll give Your Honor

17     the background to make the decision on both the TRO and what

18     conditions, if any, you may impose on a stay.

19                MR. SHEEHAN:   Your Honor, I recognize the

20     inconvenience.    I also fly in and out.      But I was grateful to

21     be gone from Chicago the past few days.        I think that this is

22     an issue of jurisdiction, and as much as I understand that it

23     makes the process a little awkward and inefficient, I think

24     this is the first issue for the court to decide.         And if the

25     court determines that we're wrong, again, and retains
     Case 1:19-cv-10101-MLW Document 53 Filed 02/06/19 Page 33 of 151
                                                                             33
                      * S E A L E D * Attorneys' Eyes Only



 1     jurisdiction, then we'll proceed with our witnesses.

 2               THE COURT:    Well, it's not just a question of

 3     retaining jurisdiction but of granting a stay and imposing

 4     conditions on the stay.

 5               MR. SHEEHAN:    I understand.

 6               THE COURT:    Just as a practical matter, this isn't

 7     McDonald's.    We're not open 24/7.     I have hearings next week in

 8     a case involving Exxon, Conservation Law Foundation, where they

 9     want to litigate the existence of climate change.          And this is

10     a continuation of the hearings that started some time ago with

11     lawyers flying in from Louisiana and New York, and it's going

12     to take me several days to prepare to resume these hearings.

13     I'm going to be away from Boston several days the following

14     week, realistically.

15               MR. BECK:    Your Honor, may I --

16               THE COURT:    I'm sorry.    Go ahead.

17               MR. BECK:    I apologize, Your Honor.      An alternative

18     request then.    If they're not amenable to moving forward with

19     the hearing, can we have Mr. Smith not work during the interim

20     period and not communicate with them during the interim period?

21               MR. SHEEHAN:    Mr. Smith will abide by the

22     sequestration -- actually, he's not part of the sequestration

23     order.   Your Honor, we wouldn't agree to that, and I think

24     issuing that order is going to the nub of the matter.

25               THE COURT:    Well, all of this, you know, the
     Case 1:19-cv-10101-MLW Document 53 Filed 02/06/19 Page 34 of 151
                                                                           34
                      * S E A L E D * Attorneys' Eyes Only



 1     foreseeable conditions on a stay would be the functional

 2     equivalent of a temporary restraining order.         It is actually a

 3     reason to hear some testimony today because it would relate to

 4     conditions for a stay which overlap with the sort of -- I mean,

 5     essentially it's a form of a TRO analysis.

 6               MR. SHEEHAN:    But Your Honor, that's an issue you've

 7     asked us to look at, and we're certainly going to brief it.

 8     Our look at the law and our look at things that we need to look

 9     at more closely, cases the plaintiffs cited this morning, is

10     that with the jurisdiction moving to the First Circuit and with

11     the issue being what it is, that it's on appeal, the court

12     would not have the authority to issue the type of condition to

13     the stay that you've suggested, Your Honor.         Not to mention we

14     also don't think, if it did, it should, because there would be

15     no irreparable harm.     And we will address that as well in our

16     brief.

17               THE COURT:    There would be no irreparable harm?

18               MR. SHEEHAN:    No irreparable harm whatsoever, and

19     certainly none that plaintiff --

20               THE COURT:    I mean, that's -- particularly in this

21     case where there's such a close connection between reasonable

22     likelihood of success on the merits and irreparable harm, why

23     would there be no irreparable harm?

24               MR. SHEEHAN:    Well, certainly first there should be --

25     there would be no irreparable harm that the plaintiff could not
     Case 1:19-cv-10101-MLW Document 53 Filed 02/06/19 Page 35 of 151
                                                                              35
                      * S E A L E D * Attorneys' Eyes Only



 1     have avoided.    And as the clock ticks, still it's within their

 2     power to not avoid.     And all they have to do is do what they

 3     could have done a month ago and every day in between and every

 4     day that passes, and that is, go to arbitration, utilize the

 5     expedited procedures and be heard right there where they

 6     promised they would be, where they contracted to be in

 7     arbitration, and where the rest of this matter would be.

 8               THE COURT:    I think Mr. Smith contracted to be in

 9     Federal Court.    The question, you know, you raise is whether

10     that involves some interpretation of the contract that's --

11     Mr. Smith also -- nobody's argued this, but he also in the

12     contract agreed that, I think, that disclosure of confidential

13     information would be a type of irreparable harm and it would

14     warrant injunctive relief if it was, whatever the appropriate

15     stand is, demonstrated that he did it.

16               So I don't know why you're telling me that if he

17     disclosed confidential information there would be no

18     irreparable harm.     The cases are the legion that it is, and

19     unless I'm misremembering, he said, you know, he agreed to that

20     in his contract.

21               MR. SHEEHAN:    He agreed that if in fact he did that it

22     could cause irreparable harm.       And in that document, that is

23     what is stated.     I don't think that's the issue.      I think the

24     issue right here is, first of all, if Your Honor is focusing

25     on, for example, October 29, if that is the concern, there are
     Case 1:19-cv-10101-MLW Document 53 Filed 02/06/19 Page 36 of 151
                                                                              36
                      * S E A L E D * Attorneys' Eyes Only



 1     a number of things we could say about that.         You know, there

 2     was no disclosure of a trade secret.        The evidence shows that.

 3               But bottom line, what is done is done.        That's not the

 4     issue before the court.      The only issue before the court, as

 5     the court has noted, because the rest will go to arbitration,

 6     is their fear of tomorrow, the next day, the next day something

 7     happening.    Not what's happened in the past.

 8               THE COURT:    Well, what's happened in the past is also

 9     relevant as to whether, you know, he's violated his noncompete,

10     whether he violated the nondisclosure agreement.         I mean, the

11     whole idea of a temporary restraining order is to determine

12     what happens until we get in front of the arbitrator.

13               MR. SHEEHAN:    And the only issue when we asserted our

14     appeal and before the court had moved to stay is will the delay

15     of this proceeding cause irreparable harm.

16               THE COURT:    Right.    And if he --

17               MR. SHEEHAN:    That's where we say it --

18               THE COURT:    If there's confidential information that's

19     being used, or even if it hasn't been used but will be used

20     imminently, that would be irreparable harm.

21               MR. SHEEHAN:    But that's pure speculation.

22               THE COURT:    But that's why I wanted to hear the

23     testimony.    In fact, you asked me yesterday to listen to

24     Mr. Smith.    Now Mr. Stoddard is here.      I'm still interested in

25     hearing from Mr. Stoddard.       I mean, I think --
     Case 1:19-cv-10101-MLW Document 53 Filed 02/06/19 Page 37 of 151
                                                                             37
                      * S E A L E D * Attorneys' Eyes Only



 1                MR. SHEEHAN:   I'm interested in hearing from Mr. Wolin

 2     and Mr. Weissel.

 3                THE COURT:   Actually, so am I.

 4                MR. SHEEHAN:   Sure.

 5                THE COURT:   I have arranged my schedule with the hope

 6     that I'd hear all of their testimony this morning, that I'd

 7     take a break and I'd decide the motion for temporary

 8     restraining order this afternoon.       And then if I denied the

 9     motion for temporary restraining order, or if I allowed it --

10     but if I denied the motion for temporary restraining order,

11     you'd go to arbitration and I'd stay or dismiss the case.

12                MR. SHEEHAN:   And we're comfortable with the merits of

13     our case, Your Honor, and I'm also interested in that.           But the

14     very small point on irreparable harm in the context of a stay

15     while the very issue is on appeal still requires the court to

16     look at basic equitable principles.       And here, when plaintiff

17     sits on their hands and do nothing --

18                THE COURT:   You're sitting on your hands.       You can

19     invoke the --

20                MR. SHEEHAN:   I'm not asking for emergency injunctive

21     relief and arbitration.

22                THE COURT:   No, but you can start the arbitration

23     process.

24                MR. SHEEHAN:   But that suggests that I should petition

25     on plaintiffs' behalf.      I've suggested this to counsel for a
     Case 1:19-cv-10101-MLW Document 53 Filed 02/06/19 Page 38 of 151
                                                                            38
                      * S E A L E D * Attorneys' Eyes Only



 1     month.

 2               THE COURT:    Look.   This is wasting time.      I'm going to

 3     take a brief break.     All the witnesses should go outside.       And

 4     I think, since they're here, I think I may hear the witnesses.

 5     But I just want to reflect on it briefly because I do think

 6     that if I come to the conclusion that I have the authority

 7     under the All Writs Act or otherwise to condition a stay, the

 8     testimony I hear will be relevant to that, even if I don't

 9     decide the TRO.

10               MR. BECK:    If I could add one other thing.       I'm

11     listening to Mr. Sheehan, who is arguing the merits but telling

12     you that you can't hear the merits, so we should have

13     witnesses.

14               THE COURT:    Yesterday he urged me to listen to his

15     client.   Now he doesn't want me to listen to anybody else.

16     We'll take about a five-minute break.

17               (Recess taken, 11:55 a.m. - 12:05 p.m.)

18               THE COURT:    Okay.   On reflection, it's my present view

19     that I'll have the authority under the All Writs Act at least

20     and perhaps more explicit bases to put conditions on any stay

21     that may be necessary or appropriate.        The testimony, I want to

22     hear from Mr. Stoddard and others, to some extent will be

23     relevant to that as well as relevant to the merits of the

24     motion for a temporary restraining order if that needs to be

25     decided by me, and, therefore, we should bring in Mr. Stoddard
     Case 1:19-cv-10101-MLW Document 53 Filed 02/06/19 Page 39 of 151
                                                                              39
                      * S E A L E D * Attorneys' Eyes Only



 1     as the next witness.

 2               MR. SHEEHAN:    He's right outside, Your Honor.

 3               MR. BECK:    Your Honor, would it be possible to have

 4     Mr. Weissel in first?     He was our corporate representative and

 5     also it will set the stage for you to understand the Optum

 6     context before then hearing kind of how it transitions over to

 7     the ABC context.     And I think from our standpoint in terms of

 8     giving you the evidence --

 9               THE COURT:    I'm sorry.    You want me to hear --

10     actually, Mr. Stoddard should step out again.         I'm sorry.

11               You want Mr. Weissel why?

12               MR. BECK:    We'd like to set the stage with the context

13     of Optum first so you can have then have in context the

14     testimony you'll hear from Mr. Stoddard.

15               THE COURT:    How long do you expect to be with

16     Mr. Weissel?

17               MR. RIDEN:    I believe we could get through his

18     testimony within about a half an hour, give or take.

19               MR. SHEEHAN:    I have no -- plaintiff wants to put on

20     their case in the order they want to put it on.         I would just

21     note Mr. Weissel was not one of the affiants.         It's supposed to

22     be a limited bit of testimony.

23               THE COURT:    I mean, what's the essence of his

24     testimony going to be?      That one could be a customer and a

25     competitor?
     Case 1:19-cv-10101-MLW Document 53 Filed 02/06/19 Page 40 of 151
                                                                               40
                      * S E A L E D * Attorneys' Eyes Only



 1               MR. RIDEN:    Well, Your Honor, circumstances have

 2     changed since we filed our affidavit, certainly, and

 3     Mr. Weissel has come here.      He's far more senior than

 4     Mr. Wolin.    He reports to the president of Optum, who in turn

 5     reports to the CEO of Optum.      So Mr. Weissel is one of ten

 6     senior executive board members at Optum, senior team members at

 7     Optum.

 8               So what the topics are I think Mr. Weissel -- and I

 9     think it's going to be very educational for all of us in this

10     court.   He's going to talk generally about Optum.         He's going

11     to talk very briefly about what David Smith did at Optum,

12     because that's more what Mr. Wolin, as Mr. Smith's direct

13     supervisor, is set to talk about.       Then we're going to talk

14     about just a very little bit -- he can put the Fact Book into

15     context because I believe he was one of the authors of it, and

16     then he can talk about why ABC is a competitor.         He is, we

17     believe, the best witness for this testimony.         And he can also

18     talk about what Mr. Smith can do.

19               THE COURT:    All right.    I'll give you 30 minutes to do

20     it.   Let's call Mr. Weissel.

21               MICHAEL WEISSEL, Sworn

22     DIRECT EXAMINATION BY MR. RIDEN:

23     Q.    Could you please introduce yourself to the court.

24     A.    I'm Michael Weissel.

25     Q.    Where do you live, Mr. Weissel?
     Case 1:19-cv-10101-MLW Document 53 Filed 02/06/19 Page 41 of 151
                                                                            41
                      * S E A L E D * Attorneys' Eyes Only



 1     A.    Newton, Massachusetts.

 2     Q.    Where do you work?

 3     A.    At Optum.

 4     Q.    And what is your title there?

 5     A.    Group executive vice president responsible for strategy

 6     and product.

 7     Q.    And how long have you had that title?

 8     A.    Three years for this title.      I've been at Optum for six

 9     years.

10     Q.    And if you could describe your reporting chain up to the

11     top of Optum?

12     A.    I report to Dirk McMahon, who is the president and COO of

13     Optum, and he reports to Andrew Witty, who is the CEO of Optum.

14               THE COURT:    And I have the authority to impose time

15     limits.   You said you could do this in 30 minutes.         It's 12:10,

16     and I expect the direct examination is going to be done by

17     12:40.

18               MR. RIDEN:    I have a timer running, Your Honor, and I

19     think we know I can speak fast.

20     Q.    What was your role at Optum with respect to Mr. Smith?

21     A.    So Dave reports in kind of a dual role underneath me, so

22     Mr. Wolin and Mr. Seddon, who are other witnesses that have

23     been called, Dave technically reports to Steve Wolin in the

24     strategy group, but his responsibility has covered both

25     activity in the strategy team as well as activity in the
     Case 1:19-cv-10101-MLW Document 53 Filed 02/06/19 Page 42 of 151
                                                                           42
                      * S E A L E D * Attorneys' Eyes Only



 1     product team.

 2     Q.    Have you ever been deposed before?

 3     A.    No.

 4     Q.    Have you ever given testimony under oath before?

 5     A.    No.

 6     Q.    This is your first time out?

 7     A.    Yes.

 8     Q.    We're going to talk a little bit about what Optum is.

 9     First of all, what is UnitedHealth Group, basically?

10     A.    UnitedHealth Group is the holding company of two

11     enterprises.    One is UnitedHealthcare, a large insurance

12     carrier, and the other is Optum, which is a health care

13     services company.

14     Q.    Do they do complementary tasks?

15     A.    Yes.   Often Optum supports UnitedHealthcare, but it

16     supports a number of other large companies throughout the

17     county as well.

18     Q.    And what does Optum do, sir?

19     A.    Optum has three primary lines of business.        The first one

20     is Optum Rx, which is our pharmacy care management business.

21     This is really about helping people get their prescriptions,

22     get their prescriptions paid for.       That business also has a

23     direct mail facility, so we fulfill prescriptions for certain

24     individuals there as well.      I think there's about 66 million

25     individuals across the United States who are covered under this
     Case 1:19-cv-10101-MLW Document 53 Filed 02/06/19 Page 43 of 151
                                                                                 43
                      * S E A L E D * Attorneys' Eyes Only



 1     entity.

 2           The second major part of Optum is Optum Health.            There's a

 3     number of different businesses that sit inside of Optum Health.

 4     Population health management, which I think is a lot of what

 5     we're talking about here today, is a key business in that.

 6     This is where we have wellness services to help keep people

 7     healthy.    It's where we do care management or case management

 8     for people with specific diseases.       We have centers of

 9     excellence for folks who might need help with a transplant or

10     have cancer or other kinds of surgeries.        We have a behavioral

11     health unit that helps people with mental health issues.            And

12     we also have a financial services business that helps people

13     save and pay for care.      Those are the big ones off the top of

14     my head.

15     Q.    Is there a third one?

16     A.    Sorry.    The other part of Optum Health which is important

17     to understand is Optum Care.      And here we're in the business of

18     primary care.    So just like you would go see your normal

19     primary care doc, as well as outpatient surgery centers, urgent

20     care centers.    And we will send nurses into people's homes for

21     house calls.    I think we'll do a million house calls this year

22     for frail and elders.

23           And them the third division of Optum is OptumInsight.

24     That's really our technology and data services that sit inside

25     of that business.     Large businesses helping a very wide number
     Case 1:19-cv-10101-MLW Document 53 Filed 02/06/19 Page 44 of 151
                                                                                 44
                      * S E A L E D * Attorneys' Eyes Only



 1     of folks in the industry do analytics, health insurers do their

 2     analytics on their populations.       Could also be revenue cycle or

 3     risk adjustment activities to help hospitals or physicians with

 4     their patient panels.

 5     Q.    As a general matter, does Optum address pain points for

 6     its customers?

 7     A.    That's what we're in the business of doing, yes.           In any

 8     particular arena, whether it be employers or payors or hospital

 9     systems, we're always looking at what those pain points are to

10     try to understand where is their new market opportunity or what

11     is it that our products can and should do to take care of their

12     needs.

13     Q.    At a fairly general level, can you describe what Optum

14     does for JP Morgan Chase and subsidiaries and Berkshire

15     Hathaway, to the extent you know?

16     A.    For JP Morgan Chase, they're a very large user of

17     UnitedHealthcare.     Roughly two-thirds of their employee base is

18     covered by JPMC.     Underneath UnitedHealthcare is Optum.        We

19     have well over 15 or 16 different services that we provide:

20     wellness, care management, case management, treatment decision

21     support for people who need second opinions.         I believe there's

22     some fitness services that we provide.        So it's a long list.

23     We could certainly get it if someone wanted to see it.

24     Q.    And how about for Berkshire Hathaway?

25     A.    For Berkshire Hathaway, I'm not aware of all the services.
     Case 1:19-cv-10101-MLW Document 53 Filed 02/06/19 Page 45 of 151
                                                                          45
                      * S E A L E D * Attorneys' Eyes Only



 1     I know we do work for one of their subsidiaries, and it's a

 2     similar list of products and services.

 3     Q.    How many employees does Optum have?

 4     A.    Roughly 150,000.

 5     Q.    And how many millions of individuals does Optum service?

 6     A.    Individual consumers, in excess of 120 million, somewhere

 7     in that range.

 8     Q.    And how many health plans?

 9     A.    Around 300.

10     Q.    And approximately how many pharmacies are in Optum's

11     network?

12     A.    In the retail network where people can go pick up their

13     prescriptions, there's -- I don't know -- 60 plus thousand

14     pharmacies, I believe.

15     Q.    Focusing on Optum corporate strategy where Smith worked.

16     What does Optum corporate strategy do in particular?

17     A.    So our role in corporate strategy is really to think about

18     what's the future of the enterprise.        So we take a look at

19     market trends, significant market trends.        We're trying to

20     understand where all of those different kinds of customers I

21     just mentioned might be going, whether it's payors or providers

22     or other insurance companies.       It could be a whole mix of

23     folks.   We're looking at those trends and we're identifying

24     what we would call either pain points or white space where

25     there is opportunity.
     Case 1:19-cv-10101-MLW Document 53 Filed 02/06/19 Page 46 of 151
                                                                              46
                      * S E A L E D * Attorneys' Eyes Only



 1           In addition, for products and services that we currently

 2     have today, our job is to take a look at those on the strategy

 3     side and understand how are they doing, how are they

 4     performing, where are there new opportunities for us to enter

 5     new markets, general corporate strategy activity.

 6     Q.    And how about on the product side where Smith also worked?

 7     A.    So on the product side, so Optum has roughly over 450

 8     products in its portfolio today.       Our job in corporate product

 9     is really to understand what that portfolio looks like, how are

10     the different products and services performing, all the way

11     down to, you know, a specific level of financial performance.

12     We roll them up into various categories, somewhere between as

13     high as sometimes 24 categories of products to make those 450

14     manageable where we look at P and L activity around those.

15     We're quantifying.     Are they growth products?      Are they core

16     products?    Are they products we might not want to be in?       So

17     that's a big part of what we do.

18           We're trying to build a product culture, so we're doing

19     all kinds of work related to job function, job functionality,

20     how product managers will do their work and develop new

21     products.    We're in the process of thinking about agile and how

22     do we get quicker to bring products to market.         So that's the

23     product responsibility.

24     Q.    Elena Avramov, is she a former employee of Optum?

25     A.    Elena Avramov, she left -- I don't know the exact date she
     Case 1:19-cv-10101-MLW Document 53 Filed 02/06/19 Page 47 of 151
                                                                           47
                       * S E A L E D * Attorneys' Eyes Only



 1     left.    October-November timeframe.

 2     Q.      And did she work with Mr. Smith?

 3     A.      Yeah.   They both worked on the corporate strategy team.

 4     Q.      And do you know where she went?

 5     A.      She went to work at a health system in New Jersey.

 6     Q.      Did she have a noncompete?

 7     A.      She did have a noncompete.

 8     Q.      Was she -- when she announced her resignation, was she

 9     allowed to work after she announced her resignation for a

10     period of time?

11     A.      She was.

12     Q.      For how long?

13     A.      I'm going to say it was three or four weeks probably that

14     she worked.     But her situation is somewhat different than

15     Dave's.    She went to a hospital system.      And all of the things

16     that I mentioned that we do -- we support and we serve hospital

17     systems, but hospital systems are not a competitor to us.

18     They're not producing products and services that we think, you

19     know, that compete with us.      So in her case there was no issue

20     related to a noncompete.

21     Q.      She had a noncompete.   She didn't go to competitor.     She's

22     allowed to work.

23     A.      Correct.

24     Q.      And you haven't sued her or even sent her a demand letter?

25     A.      Nothing.
     Case 1:19-cv-10101-MLW Document 53 Filed 02/06/19 Page 48 of 151
                                                                              48
                       * S E A L E D * Attorneys' Eyes Only



 1     Q.    Okay.    Focusing on Mr. Smith briefly, did he work on

 2     population health services, that project that was provided to

 3     JP Morgan?

 4     A.    You have to separate, I think, the way you ask the

 5     question.     So population personnel services is a product and

 6     service of Optum.     It is provided to JP Morgan.      He would not

 7     have worked specifically on that account, but he did work

 8     extensively on our population health services strategies back

 9     in 2017 where we were looking at -- that business was not

10     performing as well as we would have liked, so we were doing a

11     full analysis of where were the opportunities with that

12     business, what are new products and services we might offer.

13     What is the turnaround to help them be where they need to be in

14     the marketplace.

15     Q.    So he has extensive insight about --

16                  THE COURT:   Why don't you do this in a non-leading

17     manner, please.

18     Q.    What kind of insight does Mr. Smith have into Optum's

19     population health services?

20     A.    Based on his role in the products space, he would have a

21     full understanding of Optum's strategy around that portfolio of

22     products.

23     Q.    Was Mr. Smith a good employee?

24     A.    Yes.

25     Q.    Did you like him?
     Case 1:19-cv-10101-MLW Document 53 Filed 02/06/19 Page 49 of 151
                                                                             49
                      * S E A L E D * Attorneys' Eyes Only



 1     A.    Yeah, I did.    Over the summertime actually we were in the

 2     process of and we actually got him promoted during the course

 3     of the summertime.     We don't publish these kinds of lists, very

 4     rarely, but every year I'm required to put forward a kind of

 5     succession planning document for the enterprise.         And in a

 6     scenario where Mr. Wolin would have been unable to perform his

 7     duties for some period of time or for some reason, Dave was on

 8     that list as one of my, you know, fill-ins or stand-ins on an

 9     interim basis to lead the --

10     Q.    Is this lawsuit any type of personal vendetta?

11     A.    Absolutely not.

12     Q.    Is Optum trying to smear him?

13     A.    No.

14     Q.    Is Optum trying to intimate its employees?

15     A.    No.

16     Q.    Did you call Mr. Smith after he left?

17     A.    I did.

18     Q.    Tell us about that.

19     A.    All of this was starting to happen and we were realizing

20     the nature of -- you know, that we thought this would be

21     competitive with us and we were concerned about it.          I knew

22     that we were drafting a letter, a legal letter that was going

23     to be given to him that was going to lay out, you know, the

24     issues as we saw them.

25           And so because I had a personal relationship with Dave and
     Case 1:19-cv-10101-MLW Document 53 Filed 02/06/19 Page 50 of 151
                                                                            50
                      * S E A L E D * Attorneys' Eyes Only



 1     I felt it was an appropriate thing to do, that I just didn't

 2     want a letter from our chief legal officer kind of coming over

 3     the transom to him without him knowing, I called him and had a

 4     brief discussion letting him know a letter was on the way.

 5     Q.    Was there anything else you talked about?

 6     A.    I think the conversation lasted maybe four or five

 7     minutes, so I don't recall anything else.

 8     Q.    When Mr. Smith was working for Optum, what kind of

 9     information did he have access to that may or may not be useful

10     to a competitor?

11     A.    So the strategy team is unique in that it's a relatively

12     small group of individuals that, you know, sit at corporate at

13     Optum.   The strategy team itself is only 14 or 15 people, and

14     the product team is somewhat similar sized.         There are very few

15     places in Optum, given our breadth in size, where people get to

16     look across the portfolio of products that we have and the

17     portfolio of the enterprise that we have in a way that Dave was

18     able to and the way that a lot of people on our strategy team

19     are able to.

20           And so he's going to have access to some inside thinking

21     on where we're headed from an overall corporate strategy

22     perspective.    On the product side, he was one of really less

23     than five individuals who had access to the P and L activity of

24     specific products that we have.       So he'll have access to lots

25     of different information.      He has the opportunity to ask for
     Case 1:19-cv-10101-MLW Document 53 Filed 02/06/19 Page 51 of 151
                                                                            51
                      * S E A L E D * Attorneys' Eyes Only



 1     all kinds of different information in his day-to-day job as

 2     well.

 3     Q.      Did you have any involvement with this document that has

 4     been discussed in this case called the Fact Book?          Are you

 5     familiar with the Fact Book?

 6     A.      I am, yes.

 7     Q.      What is the Fact Book?

 8     A.      So over the summer, this past summer as we have -- we have

 9     a new CEO who came in in July, and he asked us to rethink what

10     Optum's corporate strategy should be and are we headed in the

11     right direction, how does the enterprise fit together, all the

12     good questions a new CEO would ask.       He asked us to start a

13     strategy project.

14             So the first thing we did as part of that is really do our

15     own analysis of trends that are happening in the marketplace,

16     and it was a look at what we thought would happen between now

17     and say 2030 in the industry.       Everything from how fast are

18     prices rising, what are the number of chronic -- what chronic

19     conditions are going to be most important to the health of the

20     population, how many people will become polychromic.

21             Honestly, we filled a good size room with paper relative

22     to all the facts of that project.       The Fact Book itself was

23     kind of our attempt to summarize all of that information into,

24     I don't know, 50, 60 pages of something that was digestible,

25     that brought all those trends into which ones we thought were
     Case 1:19-cv-10101-MLW Document 53 Filed 02/06/19 Page 52 of 151
                                                                             52
                      * S E A L E D * Attorneys' Eyes Only



 1     most important, and also included after each set of trends what

 2     we thought Optum's response should be to those trends in terms

 3     of how we would go after them.

 4     Q.    Confidential document?

 5     A.    Yes.

 6     Q.    Highly confidential?

 7     A.    Yes.

 8     Q.    So could you talk took a little bit about the OES

 9     socialization deck for Optum Enterprise Strategy?

10     A.    Yeah.    So the OES stands for Optum Enterprise Strategy.

11     At the end of the activity where we worked across the senior

12     management team, 14 of us at the most senior levels of Optum,

13     so myself but all of the -- and Dirk McMahon's direct reports,

14     we settled on what our strategy would be.        And we needed to

15     find a way to summarize that, something simple and high level

16     enough that it could be shared with other people inside of the

17     company.     That is a short 14- or 15-page document that

18     highlights the summarization of the trends, the most important

19     ones, summarizes the strategies, the competencies that we think

20     are most important for us to build our business on, and how we

21     would go to market.     And it's not just a set of slides.       It

22     came with a set of speaking notes as well for anybody who might

23     need to present it.

24     Q.    Confidential document?

25     A.    Yes.
     Case 1:19-cv-10101-MLW Document 53 Filed 02/06/19 Page 53 of 151
                                                                            53
                       * S E A L E D * Attorneys' Eyes Only



 1     Q.    Highly confidential?

 2     A.    Yes.

 3                  MR. RIDEN:   And just for the record, I'll represent

 4     the Fact Book is attached to Mr. Wolin's affidavit in the

 5     complaint as Exhibit 6.      The Optum Enterprise Strategy document

 6     that we were just discussing was attached to Mr. Wolin's

 7     affidavit in the complaint as Exhibit 7.

 8     Q.    After Mr. Smith left Optum, did you have an opportunity to

 9     go into his office?

10     A.    I did because I wanted to just see what material was left.

11     And certainly after there had been some discussion about what

12     had been printed and we started to see some of those things, I

13     wanted to see if that information was left in the desk, in a

14     file cabinet, whatever state it may be in.

15           So I can't actually remember the date.        I think it was

16     probably right around the time I had the phone conversation

17     with Dave.     I walked down to his office myself because I wanted

18     to go through it and just see what was there and where

19     everything was.     There wasn't very much left in it, honestly,

20     and there were just a few things from really more like 2017

21     left in a couple of file cabinets but mostly it was empty.

22     Q.    Did you find the Fact Book there?

23     A.    I did not.

24     Q.    Did you find the Optum Enterprise Strategy document there?

25     A.    No.
     Case 1:19-cv-10101-MLW Document 53 Filed 02/06/19 Page 54 of 151
                                                                           54
                      * S E A L E D * Attorneys' Eyes Only



 1     Q.    Is it a typical thing for you in your senior position to

 2     go searching people's offices, or is this unique?

 3     A.    That's the first time I've ever done that.

 4     Q.    If the information contained in the Fact Book and Optum

 5     Enterprise Strategy were to go to a company that is new to the

 6     market, what would be the impact of that?

 7     A.    Well, I mean, anybody who is developing new products is

 8     going to want to understand where the competition is headed and

 9     the kinds of products the competition is making.         So I think it

10     gives an opportunity to kind of know where are the holes in our

11     strategy, what are the products and services we're trying to

12     deliver, what would be unique about what we're trying to

13     deliver?    I think it's an opportunity to kind of, you know,

14     attempt to leapfrog whatever the product and service might be

15     that we have.

16           I think that -- you know, the product profitability

17     information, while it won't give you information into how we

18     price a particular product for a particular client, it

19     certainly gives information about what products are performing

20     well and successfully and making money versus which products

21     aren't.

22     Q.    Speaking of new entrants, I'm going to transition to

23     talking about ABC.     When I say ABC --

24     A.    I'm sorry, can you repeat --

25     Q.    Speaking of new entrants, I'm going to turn to ABC.        When
     Case 1:19-cv-10101-MLW Document 53 Filed 02/06/19 Page 55 of 151
                                                                           55
                      * S E A L E D * Attorneys' Eyes Only



 1     I'm speaking of ABC, do you know who I'm referring to?

 2     A.    Yes.

 3     Q.    Who is ABC?

 4     A.    It is the joint venture between Amazon, Berkshire Hathaway

 5     and JP Morgan Chase.

 6     Q.    Was there any significance -- was there anything done

 7     internally when ABC, when it was announced that that joint

 8     venture was started?

 9     A.    Well, there was a lot of things done.        I very clearly

10     remember the announcement date because it was about a year ago

11     this week probably.     We have an annual global growth conference

12     where all of our salespeople come to.        We were at that

13     conference, ready to actually go on stage and talk about the

14     next year, when the announcement came out.

15           As you can imagine, our stock price dropped 5 or 6 percent

16     that day based on the market's reaction to that announcement.

17     I don't remember how long it continued to drop, another couple

18     of weeks probably, almost 10 percent total drop at that point.

19           So we were paying very close attention to whatever this

20     would be.    There wasn't a lot of information.       I'd say there's

21     still not a lot of information, but we pay very careful

22     attention to what it is, and we also pay a lot of attention to

23     the folks who founded it.      Because, you know, they themselves

24     are disrupters, and so we fully expect that this entity which,

25     from what I've read, said will have a million or so employees
     Case 1:19-cv-10101-MLW Document 53 Filed 02/06/19 Page 56 of 151
                                                                              56
                       * S E A L E D * Attorneys' Eyes Only



 1     that it will be taking a look at, that it intends to develop

 2     new services or products to serve those employees, and then

 3     once it has that, it will take them to the rest of the market.

 4           So I don't know.      I have not seen any of their material

 5     other than what's written in the press.        I just know that every

 6     time anything comes out, you know, I always say to my team,

 7     Anytime they sneeze, our stock catches a cold.         So the market

 8     is definitely paying attention and thinks that this is going to

 9     be impactful on us.

10     Q.    Do you think the market believes that they're a

11     competitor?

12     A.    I do.

13                  MR. SHEEHAN:   Objection, Your Honor.

14                  MR. RIDEN:   I withdraw the question.

15     Q.    Does Optum or do you believe that ABC is competitor of

16     Optum?

17     A.    I do.

18     Q.    Why?

19     A.    I think, you know, it's just -- it's a natural, I think,

20     inclination to come to.      They have come out with the pure

21     intent to say that they're going to disrupt the health care

22     market.

23     Q.    What does that mean?

24     A.    That they're looking at very large -- a set of very large

25     employers to understand what those employee needs might be in
     Case 1:19-cv-10101-MLW Document 53 Filed 02/06/19 Page 57 of 151
                                                                            57
                      * S E A L E D * Attorneys' Eyes Only



 1     the same way that we are.      And they intend to develop sets of

 2     services to serve those employees who are actually currently a

 3     set of our customers, at least in JP Morgan's case and

 4     certainly a couple of subsidiaries of Berkshire Hathaway's.

 5           I don't know exactly what their intent is relative to how

 6     they would take those things and, you know, take them to

 7     market.   I understand that they say they're not here for

 8     profit.   But probably 50 percent of the health care industry

 9     with which we compete would say the same thing.         Every Blue

10     Cross Blue Shield plan in the country, other than Anthem, is

11     not for profit.     50 percent of the hospital systems in the

12     United States are not for profit.

13           So I don't know, when they say that, you know, that

14     doesn't mean that they won't want to monetize the intellectual

15     property that they would have created from new products and

16     services that they would find for those people.

17     Q.    I'm going to show you -- I'm going to put on the monitor

18     here an email.    If somebody could help me do the focus here.

19     We'll come back to that once we get the --

20               MR. SHEEHAN:    Excuse me, Your Honor, before we do

21     that, could I see the document?

22               MR. RIDEN:    I'm going to show Mr. Weissel what was

23     discussed at length yesterday during Mr. Smith's testimony.

24     It's Exhibit 2 to Mr. Smith's testimony.

25     Q.    Do you recognize this email, Mr. Weissel?
     Case 1:19-cv-10101-MLW Document 53 Filed 02/06/19 Page 58 of 151
                                                                              58
                      * S E A L E D * Attorneys' Eyes Only



 1     A.    Well, I don't recognize -- I recognize the point of the

 2     email, but it wasn't sent to me originally.         But I know what

 3     it's about.

 4     Q.    What is it about?

 5     A.    As part of the work that our new CEO essentially asked us

 6     to do, he was asking a lot of information about how do you

 7     think about the competition and who are our biggest competitors

 8     and who are people we should be worried about.         As part of that

 9     I asked actually Dave to help me begin to pull together a list

10     of our top competition.       He went --

11     Q.    Dave Smith?

12     A.    Dave Smith.    Sorry.    And he went, and we have many

13     different lists inside of Optum of the competition.          They're

14     not all consistent.     And each business unit also has a bit of

15     its own list.    So this was an attempt on our part to try to say

16     can we pull the list together, can we talk about who we think

17     are the most important ones, who are the ones the Optum

18     executive team should pay attention to, who are the ones we

19     want to make sure we're reporting out to the board once in a

20     while on.     That was the list we were working to create.

21     Q.    Now, I direct your attention to the second page of this

22     document.     Do you see reference to ABC there?

23     A.    I do.

24     Q.    And what does nontraditional disrupter mean in your

25     understanding?
     Case 1:19-cv-10101-MLW Document 53 Filed 02/06/19 Page 59 of 151
                                                                            59
                      * S E A L E D * Attorneys' Eyes Only



 1     A.      So there are people who are very clearly in the health

 2     care space that we could look at and very easily point to,

 3     Express Scripts or somebody and say, Boy, you know, it's very

 4     clear where and how they're competing with us today; they're

 5     kind of in the traditional business.

 6             There are other sets of competitors that we could call

 7     disrupters.    These are people who have made very public

 8     statements about wanting to get into the marketplace and

 9     significantly change the way something is working in health

10     care.

11             And I don't want anybody to think we don't want things to

12     change in health care.      We're working extremely hard to try to

13     figure out what that is, too.       We know it needs to be better.

14     So this is a company that always has our attention any time we

15     have a discussion about it.

16     Q.      Is there any significance to the fact that Amazon is a

17     founder of ABC?

18     A.      Well, to us there is, because we also consider Amazon

19     itself to be a significant disrupter.        They've publicly stated,

20     you know, a number of different times their desire is to enter

21     the health care market.      They recently made a large purchase of

22     a pharmacy benefit manager called PillPack for a billion

23     dollars that competes with Optum Rx.        So we are extremely

24     focused, like we are with all of our competitors, on what

25     somebody like Amazon would be doing and think that they will be
     Case 1:19-cv-10101-MLW Document 53 Filed 02/06/19 Page 60 of 151
                                                                          60
                      * S E A L E D * Attorneys' Eyes Only



 1     someone who will make a big attempt to disrupt the marketplace.

 2     And they're not alone.      There's a number of these large

 3     technology-oriented companies that, you know, we see in the

 4     same light.

 5                THE COURT:   What do you mean when you characterize a

 6     company as a disrupter?

 7                THE WITNESS:   So they're not coming in as a

 8     traditional health care -- from a traditional health care

 9     angle.    They might be coming in with, you know, a different way

10     to approach the market or a different skill set than the

11     traditional competitors would.

12                That could be -- so in Amazon's case, we mostly think

13     about Amazon today as, you know, a place we go online to buy

14     stuff, right?    I know I've got plenty of boxes coming to my

15     house every day.

16                But when they go out and buy a pharmacy benefit

17     manager to start delivering prescription medications to people

18     at home, then that is -- it feels a little out of -- right --

19     what their core would have been.       But it will be disruptive in

20     some way based in how they might use their client relationships

21     and all the customers they currently have to enter a market

22     which you wouldn't traditionally have thought of them entering.

23     Q.    We are short on time, so I want to get to two quick

24     topics.   We'll get to what Mr. Smith can do under the terms of

25     his noncompete in your view.
     Case 1:19-cv-10101-MLW Document 53 Filed 02/06/19 Page 61 of 151
                                                                                 61
                      * S E A L E D * Attorneys' Eyes Only



 1             Are there circumstances where a customer of Optum's is

 2     also a competitor?

 3     A.      It happens all the time.    I don't know if -- I don't think

 4     it's a made-up word, but I call it coopertition.         These are

 5     people that are both partners of ours as well as competitors

 6     with ours.

 7             I mean, a good example of that would be somebody like CVS

 8     Health.    So with Caremark, which is their pharmacy benefit

 9     manager, they and Optum Rx are competitors, and no one in the

10     industry would think any different.       But CVS retail, where

11     people pick up their prescriptions, and Optum are strong

12     partners.

13             I have a large number of examples of companies where we

14     compete with them, but at the same time we cooperate.            That's

15     true with many health insurers who have portfolios of their own

16     that they sell but also use Optum's services.

17     Q.      Do you recall ever saying anything about this coopertition

18     concept about ABC at any point?

19     A.      I'm sure I must have.   I think about them as potentially

20     both.    I think that they could be a potential partner of ours.

21     I think it's clear, as they take care of their employees, that

22     that is very possible.      And we'd welcome the opportunity,

23     right, to serve employers in the best way we can.

24             But at the same time, I think about them as competition

25     because at the same time they are potentially creating products
     Case 1:19-cv-10101-MLW Document 53 Filed 02/06/19 Page 62 of 151
                                                                             62
                      * S E A L E D * Attorneys' Eyes Only



 1     and services that will also compete with us.         So that makes us

 2     wary about, you know, about how we would work with them for the

 3     same reason.

 4     Q.      Thank you.   My last topic is what Mr. Smith can do.     Is it

 5     Optum's position that Mr. Smith cannot work anywhere in health

 6     care?

 7     A.      Absolutely not.

 8     Q.      What can he do?

 9     A.      So the health care space, you know, in the United States

10     it's about a $3.2 trillion industry.        Optum would say that we

11     have businesses in market size, you know, that we think for

12     ourselves is somewhere in that 800 billion to $1 trillion

13     range.    So that leaves 2-plus trillion dollars of spots inside

14     the health care system where Dave could go work with no

15     competitive issues whatsoever.

16     Q.      What is an example?

17     A.      There's a number of examples.    He could go work for a

18     hospital system, Mass. General, Children's, just like Elena

19     did.    That would be not a problem.     He could work in the

20     medical device arena, not a problem.        He could go work in the

21     life sciences industry, pharmaceutical, biotech, that he would

22     be fine here.    He could go work at a health insurer and most

23     parts of the health insurer, maybe not exactly the pure pop

24     health side, but he could go work in that.         I mean, I could

25     come up with a number of others in this $2.2 trillion of
     Case 1:19-cv-10101-MLW Document 53 Filed 02/06/19 Page 63 of 151
                                                                              63
                      * S E A L E D * Attorneys' Eyes Only



 1     opportunity.

 2           I think the challenge on this particular spot more than

 3     anything is that the place that he chose to go is squarely in

 4     the population health management space, and he has expertise

 5     from the work that he did that's squarely in the population

 6     health management space.      And I think that's where the primary

 7     issue in this case from our perspective appears.         But there's

 8     plenty of places in health care that Dave could go work and

 9     there would be no conflict.

10     Q.    When does Optum choose to enforce its noncompete

11     agreements?

12     A.    Well, any time that we feel it's appropriate because

13     someone is going to a spot where they would be violating their

14     noncompete.

15     Q.    Would it be -- is it a violation in Optum's view of

16     Mr. Smith's noncompete agreement if he goes to work for the

17     pharmacy benefit management space?

18     A.    Probably not.

19     Q.    How about data analytics?

20     A.    Probably not there either.

21     Q.    But focusing on the population health management?

22     A.    Correct.

23               MR. RIDEN:    I have no further questions right now.

24     I'm going to check with my team for the last 30 seconds.

25               Okay.   No further questions.      Thank you very much,
     Case 1:19-cv-10101-MLW Document 53 Filed 02/06/19 Page 64 of 151
                                                                           64
                       * S E A L E D * Attorneys' Eyes Only



 1     Mr. Weissel.

 2     CROSS-EXAMINATION BY MR. SHEEHAN:

 3     Q.    I wasn't able to write it down word for word, but I think

 4     you just said what this was all about was really where

 5     Mr. Smith had gone to ABC, correct?

 6     A.    It's about the work that he'd be doing.        So it's not about

 7     the company itself.     It's about what the company does.

 8     Q.    Sir, I don't remember the name, Elena?

 9     A.    Elena.

10     Q.    Could you --

11     A.    Avramov.

12     Q.    She left.    She was part of the same team as Mr. Smith?

13     A.    She was.    He was at a higher level than her when he left,

14     but yes.

15     Q.    She had access to the very same Facebook and other

16     documents?

17     A.    Fact Book.

18     Q.    Fact Book.    I'm sorry.

19     A.    Everybody has Facebook.

20     Q.    Not me.

21     A.    She would have had similar access to Dave, yes.

22     Q.    Okay.    And when she left -- first of all, did you direct

23     this lawsuit to be filed?

24     A.    I'm not sure I understand the question.

25     Q.    Was it your direction, did you direct on behalf of the
     Case 1:19-cv-10101-MLW Document 53 Filed 02/06/19 Page 65 of 151
                                                                           65
                      * S E A L E D * Attorneys' Eyes Only



 1     company that this lawsuit be filed?

 2     A.    Ultimately he reported to me, so I worked with our lawyers

 3     to make the appropriate decision on what we felt was the right

 4     thing to do.

 5     Q.    Okay.    So it was your decision?

 6     A.    Yeah.

 7     Q.    And did you direct that Mr. Smith's emails and print usage

 8     be investigated?

 9     A.    I did.

10     Q.    Okay.    Did you do the same for Ms. -- I'm sorry, her name?

11     A.    Elena?

12     Q.    Yeah.

13     A.    I did not.

14     Q.    So we don't know whether she printed out the same Fact

15     Book or the OES socialization document.        We don't know, do we?

16     A.    We don't.    Of course she didn't go -- she went -- as I

17     stated before, she went to a hospital system.         We're not -- we

18     don't run companies like Mass. General or the hospital system

19     she went to in New Jersey.      Therefore, there was no need to do

20     that because we did not foresee it as a conflict.

21     Q.    I understand.    So the answer is we don't know?

22     A.    We don't know.

23     Q.    And we don't know how many times she may have printed out

24     the Fact Book or the OES socialization document, right?

25     A.    We have no idea.
     Case 1:19-cv-10101-MLW Document 53 Filed 02/06/19 Page 66 of 151
                                                                           66
                      * S E A L E D * Attorneys' Eyes Only



 1     Q.    In fact, did you check the print usage?        Did you have your

 2     investigator check the print usage by others on the strategy

 3     team, how often they printed out those documents?

 4     A.    No.

 5     Q.    So sitting here, you don't know whether, just like

 6     Mr. Smith, they also from time to time printed out those

 7     documents while they were working at Optum?

 8     A.    I do not know.

 9     Q.    Did you check to see whether or not she had -- Elena had

10     emailed documents from Optum to her home or --

11     A.    I did not.

12     Q.    -- to the cloud?

13     A.    I did not.

14     Q.    Did you do that with anyone else on the strategy team?

15     A.    I have had no one else on the strategy team go to someone

16     I would consider to be a competitor, so no.

17     Q.    If you take a look at the document that your counsel put

18     up on the screen, you know that list of competitors?

19     A.    Yeah.

20     Q.    Right there on the first -- the first category, you've got

21     Top Care Delivery Competitors, and Regional Health Systems is

22     listed as, what, a competitor?

23     A.    Well, there are -- there could be certain regional health

24     care systems that we would -- who have lines of service which

25     could compete with us that we might consider a competitor.
     Case 1:19-cv-10101-MLW Document 53 Filed 02/06/19 Page 67 of 151
                                                                        67
                      * S E A L E D * Attorneys' Eyes Only



 1     That's not true in the case where Elena went.         But it's

 2     possible that there are health systems out that that have

 3     ancillary businesses, and those ancillary businesses could be

 4     competing with us, yes.

 5     Q.    So it's your position, sir, that you get to decide where

 6     your employees get to work next within the health care

 7     industry; is that it?

 8     A.    Absolutely not.

 9     Q.    And I think your testimony, sir, was that you saw that the

10     Fact Book or this OES document could be useful for a company

11     that was looking to develop products; is that right?

12     A.    That's correct.

13     Q.    Okay.   Sir, as you and your colleagues sort of noodled the

14     issue in September of 2018 as to, well, what do we think of

15     ABC, fair to say -- well, first of all, in the document it was

16     not listed as a competitor but a disrupter, right?

17     A.    Well, I'm not sure I see a distinction.

18     Q.    Okay, yeah.    And you coined a phrase here today in court.

19     What was that?

20     A.    Coopertition.

21     Q.    Coopertition.    But you all didn't really have much

22     information other than what you were reading in the press; is

23     that fair to say?

24     A.    There would be no other way to have information.

25     Q.    But today, today, wouldn't you agree that Mr. Smith, who
     Case 1:19-cv-10101-MLW Document 53 Filed 02/06/19 Page 68 of 151
                                                                            68
                         * S E A L E D * Attorneys' Eyes Only



 1     has worked for the company, probably has more insight into what

 2     that company does than you do today?

 3     A.      I would hope so.

 4     Q.      So when he says the company is not involved in the

 5     development of products, you don't have any basis to dispute

 6     that, do you --

 7     A.      The only basis I have to dispute it --

 8     Q.      -- other than guessing?

 9     A.      Well --

10     Q.      You don't have any information on that, do you?

11                    THE COURT:   Ask him if he had any basis.

12     A.      So the basis that I would have is they have publicly

13     stated that as they find solutions for their 1.2 million

14     members that their plan is to figure out how to make that

15     available to the rest of the market.        I don't know if that

16     means they're going to give it away for free or they're going

17     to create product out of it.        I just know that's what I have

18     read.

19     Q.      When you hire your employees, sir, you hire from within

20     the industry often, don't you?

21     A.      Certainly.

22     Q.      You hire from companies within the health care industry,

23     right?

24     A.      Yes.

25     Q.      And you hire from companies that compete with Optum,
     Case 1:19-cv-10101-MLW Document 53 Filed 02/06/19 Page 69 of 151
                                                                          69
                      * S E A L E D * Attorneys' Eyes Only



 1     right?

 2     A.    On occasion, I'm sure, as often, as large as we are with

 3     150,000 people, I'm certain that there are people in our

 4     company who have worked for others.       I can't speak to what

 5     their restrictions might have been or how we use them, but I'm

 6     certain that we must.

 7     Q.    I'm going to get there.      So is it fair to say you hire

 8     from Well Tech or IBM Health?

 9     A.    I don't have anybody on my team from there.

10     Q.    Aetna?

11     A.    Do you mean Well Talk?     Yeah, I have an employee from Well

12     Talk on my team, yes.

13     Q.    How about Aetna or the Blue Cross companies?

14     A.    Anybody on my team specifically from Aetna or Blue Cross,

15     no.   To be clear, most of the people on my team come from

16     strategy consulting.

17     Q.    Okay.    Let's talk about those first, and we'll broaden it

18     out a little bit.     The ones that come from strategy consultants

19     had worked with health care companies as a consultant, correct?

20     A.    Of course.

21     Q.    You knew about that, right?

22     A.    Of course.

23     Q.    And did you ask them to sit out a year or six months or so

24     so that they wouldn't use or disclose company information?

25     A.    Any employee who would come to us who would have a
     Case 1:19-cv-10101-MLW Document 53 Filed 02/06/19 Page 70 of 151
                                                                             70
                      * S E A L E D * Attorneys' Eyes Only



 1     restrictive covenant relative to a noncompetition, the answer

 2     would be we would review it and we would make a decision as we

 3     hired that employee as to whether or not they needed to sit out

 4     or what things they could or couldn't work on.         And I've had

 5     cases in the past where I've had people -- I haven't hired

 6     people or that we would not work with people because of it.

 7     Q.    Set aside the restrictive covenant.       How about the fact

 8     that they had just worked with health care companies as a

 9     consultant and now they're working for Optum?

10           Were you concerned, sir, that they might inevitably have

11     to use or disclose their prior clients' information in doing

12     their job for Optum?

13     A.    No.

14     Q.    Why not?

15     A.    Because I'm not -- I'm hiring them for a wide variety of

16     reasons, and I expect that they will uphold whatever

17     confidentiality obligations they have to do their work.

18     Q.    You could trust that, right?

19     A.    Sure.   But -- I would say trust, but at the same time, if

20     I think there's a particular area that is sensitive, I won't

21     let them work on it.

22     Q.    And sir, so what you thought would be a fair approach in

23     those instances is there might be areas that you would not have

24     them work on; is that a fair to say?

25     A.    It's incredibly dependent on the individual and the scope
     Case 1:19-cv-10101-MLW Document 53 Filed 02/06/19 Page 71 of 151
                                                                            71
                       * S E A L E D * Attorneys' Eyes Only



 1     of what we're talking about.

 2     Q.    Certainly.    You came from Oliver Wyman, right?

 3     A.    I did.

 4     Q.    Before that you had been to Duke grad school?

 5     A.    I am, yeah.

 6     Q.    You joined Oliver Wyman in 1996 and you were there all the

 7     way to 2013?

 8     A.    That's correct.

 9     Q.    In fact, Mr. Wolin was at Oliver Wyman also, right?

10     A.    I have a number of employees on my team who came from

11     Oliver Wyman.

12     Q.    Well, you and Mr. Wolin also went to Duke grad school?

13     A.    We did.    Although --

14     Q.    Old classmates?

15     A.    Yeah.    That's not quite how we ended up together, but yes.

16     Q.    Well, I wasn't going to ask you how ended up together at

17     Oliver Wyman.     I was going to ask you about how you ended up

18     together at Optum.       Did you hire him?

19     A.    I did.

20     Q.    Now, when you were at Oliver Wyman, did you have any

21     restraints, any post-employment restraints when you went to

22     Optum?

23     A.    Did he?

24     Q.    Did you?

25     A.    Did I?    I did.    I had a noncompete agreement with Oliver
     Case 1:19-cv-10101-MLW Document 53 Filed 02/06/19 Page 72 of 151
                                                                               72
                      * S E A L E D * Attorneys' Eyes Only



 1     Wyman myself when I came to Optum.

 2     Q.    Which included a nonsolicitation?

 3     A.    That's correct.

 4     Q.    Right.   How long was that?

 5     A.    You know, I don't remember.      I'm sure it was a year.     I'm

 6     sure it was a year, but I don't actually remember.          It's been

 7     six years since I left, and I don't remember what my

 8     restriction was.

 9           I can tell you that for certain because, if you want to

10     cut to the chase, every single person I hired from Oliver Wyman

11     had been gone from Oliver Wyman, had left and gone to business

12     school, had gone somewhere else.       Steve might be the exception.

13     But there were many conversations with Oliver Wyman, and they

14     had no objections.

15     Q.    What measures did you take, sir, to protect your clients'

16     information from when you were working at Oliver Wyman and you

17     came over to Optum to make sure you didn't in any way

18     inevitably disclose their confidential information?

19     A.    So the first thing that's really important to understand

20     about when I came to Optum is that Optum was my largest and

21     primary client.     For three years prior to joining the

22     enterprise, I had worked closely with United and Optum.          So a

23     good portion of my client work was actually related to the

24     company that I was coming to, so there would be no conflict.

25           For any company that I had worked for in that time period
     Case 1:19-cv-10101-MLW Document 53 Filed 02/06/19 Page 73 of 151
                                                                             73
                       * S E A L E D * Attorneys' Eyes Only



 1     that could have been a potential conflict, most of my clients

 2     were insurance carriers that I worked with, so large payors of

 3     some kind of another.     The work that I was doing at Optum was

 4     really not competing with those.       If anything, they would have

 5     been clients of mine.

 6             And so again, there was nothing.     At the same time, I

 7     didn't take any information of any kind with me on any of those

 8     clients.    I have, you know, nothing.      So that's what I did.

 9     Q.      Like Mr. Smith, right?

10     A.      I can't speak to what Mr. Smith did or didn't do.        I think

11     that's probably for him to speak to.

12     Q.      And he has.   Sir, what was that term again, coopertition?

13     A.      Coopertition.

14     Q.      So when you left from Oliver Wyman and you came to Optum,

15     might it be characterized a coopertitioner?

16     A.      I don't understand the question.

17                 MR. RIDEN:   Objection.

18     Q.      Does that term fit there, too, with the customer -- the

19     clients that you were working for on behalf of Oliver Wyman,

20     do --

21                 THE COURT:   Stop.   There was an objection.     Put a new

22     question, and we'll see if there's another objection.

23     Q.      Okay.   Referring to the clients that you worked for while

24     you were at Oliver Wyman, and now you moved over to Optum, I

25     think your testimony was you didn't see a problem because you
     Case 1:19-cv-10101-MLW Document 53 Filed 02/06/19 Page 74 of 151
                                                                              74
                      * S E A L E D * Attorneys' Eyes Only



 1     were now working for a customer and the customer was Optum

 2     while you were at Oliver Wyman, right?

 3               MR. RIDEN:     Objection, Your Honor.

 4               THE COURT:     Sustained.   Just for planning purposes,

 5     you've taking about 15 minutes.       It's my intention to give you

 6     the same 30 minutes I gave the plaintiff, so you might want to

 7     keep that in mind.

 8     Q.    Sir, you are the one that directed the lawsuit.            You

 9     didn't submit any testimony by an affidavit when you filed a

10     complaint with this court; am I right?

11     A.    That's correct.

12     Q.    And no affidavit from you in support of your reply brief.

13     Am I right about that?

14     A.    I haven't filed an affidavit.

15     Q.    None whatsoever.    And so you understand that the very

16     first time anyone has heard about Mr. Smith's office being

17     searched from a witness is when you took the stand right here

18     today?

19     A.    Okay.

20     Q.    Okay.   And your testimony is you've never done that

21     before, and you walked in there on probably the day, the same

22     day that you called him?

23     A.    Yeah, I think afterwards.

24     Q.    So the earliest it would have been was December 21; that

25     was the day that you called Mr. Smith, right?
     Case 1:19-cv-10101-MLW Document 53 Filed 02/06/19 Page 75 of 151
                                                                          75
                       * S E A L E D * Attorneys' Eyes Only



 1     A.    I honestly don't remember the exact date, but if that's

 2     the day, I'm sure that's right.

 3     Q.    Which was seven days after he had already left the

 4     company?

 5     A.    Yes.

 6     Q.    And you described it as an office that was pretty empty?

 7     A.    It was.    I did ask -- I did ask people if anybody had been

 8     in his office, and I know that no one was using his office.

 9     And our people travel a lot.      So I don't suspect that anyone

10     tampered with his office, but I wouldn't know.

11     Q.    Sir, you directed the investigation of Mr. Smith's

12     computer and his emails?

13     A.    I asked to see the information that was being pulled.      It

14     might have been that Steve Wolin actually put the formal

15     request in, but he and I certainly discussed the need to do so.

16     Q.    And sir, if you're going to check to see what's in

17     someone's office before the cleaning people come, wouldn't you

18     think it would be prudent and appropriate to do that before the

19     evening of that day?

20     A.    It hadn't totally occurred to me.

21     Q.    Or the next day?

22     A.    The same thing.    Once I realized the extent of having seen

23     the forensic material that showed what had been printed and

24     what emails had been sent and some of the activity that had

25     taken place, at that point I thought I should look and see if
     Case 1:19-cv-10101-MLW Document 53 Filed 02/06/19 Page 76 of 151
                                                                               76
                       * S E A L E D * Attorneys' Eyes Only



 1     those things are sitting on his desk.        Because if they're

 2     sitting on his desk, I know exactly where they are.          If they're

 3     not on his desk, I don't know what happened to them.             He could

 4     have easily thrown them away.       I don't know.    I'm not accusing

 5     Dave of anything.     I just didn't know.     I wanted to see what

 6     was there and what he left and maybe what he looked at before

 7     he left.

 8     Q.    And you're not accusing Dave of anything, you are saying

 9     from the stand, but you understand the papers that the lawyers

10     filed at your direction are making accusations?

11     A.    I understand.

12     Q.    How about in the phone call to Mr. Smith that day, did you

13     ask him, Hey, where are those?

14     A.    I did not.

15     Q.    This is the person that you had on the list to be the

16     successor to Mr. Wolin or to step in an interim basis?

17     A.    Yes.

18     Q.    A person you trusted, respected?

19     A.    Yeah.

20     Q.    But you didn't ask him?

21     A.    Well --

22     Q.    You didn't ask him --

23     A.    So in conversations --

24     Q.    Sir, can you answer my question?

25     A.    I did not.
     Case 1:19-cv-10101-MLW Document 53 Filed 02/06/19 Page 77 of 151
                                                                           77
                      * S E A L E D * Attorneys' Eyes Only



 1     Q.    Sir, when you talked about the company, ABC, in the

 2     September -- I think it was like a war-gaming session, right --

 3     did you use that term that you used here in court today?

 4     A.    I'm not sure exactly which piece are you -- I think we

 5     had -- so this is different than the document that was shown.

 6     I think you're talking about an off-site.

 7     Q.    Right.

 8     A.    So we had an off-site of the strategy team at the new

 9     Celtics facility.     And as part of that, we looked at five or

10     six different competitors.      Amazon was one of the competitors

11     that we did look at.     And included in our discussion of Amazon

12     was ABC.

13     Q.    Okay.    And you understand Amazon is a separate company --

14     A.    I do.

15     Q.    -- from ABC?

16     A.    Sure.

17     Q.    And sir, in your discussion with ABC, I'm just asking, had

18     you coined that term then or was that --

19     A.    No.   That's a term that we've been using for a few years

20     at least.

21     Q.    Did you use it in that meeting?

22     A.    I don't remember exactly what I said in that meeting

23     related to the word coopertition.       I'm certain that I said that

24     I don't know exactly what they are, that they could be a

25     competitor; they could be a customer.        You know, I'm not
     Case 1:19-cv-10101-MLW Document 53 Filed 02/06/19 Page 78 of 151
                                                                              78
                      * S E A L E D * Attorneys' Eyes Only



 1     exactly sure, but it was somebody that we were watching and

 2     that we war-gamed around for a reason.

 3     Q.    And so you don't dispute that that day, in that meeting,

 4     you may have said to the group there, including David Smith,

 5     you know, I view them as a customer, correct?

 6     A.    I'm sure I could have said that.

 7     Q.    You don't dispute that.      And you may have even said, I

 8     view them more as a customer than a competitor?

 9     A.    It's possible that I said as much as or more as a customer

10     than as a competitor.      But the context of the discussion was

11     also important that day.      A number of employees in the room

12     panicked, were very scared about this company taking over the

13     world.   And so my job in that meeting is to make sure that they

14     understand that we take their competition very seriously, but

15     let's not overlook the chance that they could be a customer of

16     ours as well.

17     Q.    So you panicked.     This company may -- what did you say,

18     take over the world?

19     A.    I don't think I used the word panicked.        I don't think I

20     panicked.    I think I had employees who were very worried about

21     this, so I said that phrase.      And I still -- no one knows yet.

22     They could be a customer, or they could be a competitor, or

23     they could be both.     I think we're in the same situation that

24     we were in in September.

25                 MR. SHEEHAN:   I have no more questions for
     Case 1:19-cv-10101-MLW Document 53 Filed 02/06/19 Page 79 of 151
                                                                               79
                      * S E A L E D * Attorneys' Eyes Only



 1     Mr. Weissel.

 2               THE COURT:    Is there any redirect, briefly?

 3               MR. RIDEN:    None, Your Honor.

 4               THE COURT:    All right.    Thank you.    Have you been

 5     informed of what's called the sequestration order?          You can't

 6     tell any other potential witness what you were asked or

 7     answered, and you can't --

 8               THE WITNESS:    I am aware.    I didn't even read the

 9     paper this morning for fear of something.

10               THE COURT:    You're excused.

11               MR. RIDEN:    And Your Honor, with respect to

12     Mr. Weissel's continued presence, now that he's testified, is

13     the sequestration order lifted with respect to him to sit in

14     the courtroom for further testimony?

15               MR. SHEEHAN:    I would just say, Your Honor, if that's

16     the case, what if we wanted to put him back up on the stand at

17     some point to clarify --

18               THE COURT:    So he's not excepted from the

19     sequestration order.

20               MR. RIDEN:    Okay.

21               THE COURT:    And there may be further proceedings in

22     this case.    You know, right now this is primarily with regard

23     to potential conditions on a stay.       And if there's not more

24     testimony for a TRO, there may be at some point for a

25     preliminary injunction, or he may be a witness in the
     Case 1:19-cv-10101-MLW Document 53 Filed 02/06/19 Page 80 of 151
                                                                             80
                       * S E A L E D * Attorneys' Eyes Only



 1     arbitration proceeding, so the sequestration order is still in

 2     full operation.     You may be excused.

 3                 THE WITNESS:    Thank you.

 4                 THE COURT:    It's 1:00.    Who do you want as the next

 5     witness?

 6                 MR. RIDEN:    Mr. Stoddard.

 7                 THE COURT:    We'll take a break until 1:45 and resume

 8     with Mr. Stoddard.       Is there anything further before we do

 9     that?   Here.    I have to -- the order of the witnesses is going

10     to be what?     Stoddard, then who?

11                 MR. RIDEN:    Mr. Wolin and then, based on the

12     defendant's request, Chris Andrews, our forensics expert.

13                 THE COURT:    So three more witnesses?

14                 MR. RIDEN:    We're not calling Mr. Andrews.

15                 THE COURT:    I know.    Up to three more witnesses.   Are

16     there any other witnesses, Mr. Sheehan?

17                 MR. SHEEHAN:    No other witnesses.

18                 THE COURT:    Because I'm aiming to finish the testimony

19     no later than 4:00 today.         And then I'll give you a briefing

20     schedule.    But you can come back at 2:00.

21                 MR. RIDEN:    Is that a briefing schedule for --

22                 THE COURT:    Motion to stay.

23                 MR. RIDEN:    Okay.

24                 THE COURT:    Basically I'm going to have both of you

25     file memos tomorrow.       Well, try to get back by 1:45.
     Case 1:19-cv-10101-MLW Document 53 Filed 02/06/19 Page 81 of 151
                                                                              81
                      * S E A L E D * Attorneys' Eyes Only



 1               (Recess taken 1:02 p.m. - 1:45 p.m.)

 2               THE COURT:    Who is going to be the next witness?

 3               MR. RIDEN:    I believe it's Mr. Stoddard, Your Honor.

 4               THE COURT:    Okay.   One thing that came into somewhat

 5     sharper or finer focus in Mr. Weissel's testimony is he

 6     testified that in his opinion the noncompete wouldn't keep

 7     Mr. Smith from doing many things for ABC or others.          He just

 8     couldn't do population health management.        Essentially I think

 9     that was the essence of it.      So I think -- and maybe this would

10     come from Mr. Wolin, Mr. Stoddard, you know, what's in greater

11     detail for a layperson is population health management, and

12     what did Mr. Smith do at Optum and what's he doing or likely to

13     soon be doing at ABC.     You might want to keep that in mind in

14     the continuing questioning, but you may call Mr. Stoddard.

15               MR. RIDEN:    Just a couple of housekeeping matters,

16     Your Honor.    Can Mr. Weissel leave?     He had been here

17     originally as our -- not only our witness but also our designee

18     for negotiating purposes.

19               THE COURT:    No, he can't leave.

20               MR. RIDEN:    And as far as briefing schedule, you

21     mentioned before the lunch that you would be talking about a

22     briefing schedule, just to let our people back at the farm

23     know, if you have a schedule in mind yet for tomorrow.

24               THE COURT:    Tomorrow morning, maybe about 10:00 or

25     maybe 11:00 at the latest.
     Case 1:19-cv-10101-MLW Document 53 Filed 02/06/19 Page 82 of 151
                                                                               82
                      * S E A L E D * Attorneys' Eyes Only



 1                 MR. RIDEN:   Okay.    Thank you, Your Honor.    And is

 2     there time for argument tomorrow?

 3                 THE COURT:   What's that?

 4                 MR. RIDEN:   Is there time for argument tomorrow or

 5     Monday?

 6                 THE COURT:   Maybe not tomorrow.    Maybe not at all.

 7                 MR. RIDEN:   Great.   Thank you, Your Honor.     I'd like

 8     to call Mr. Stoddard to the stand.

 9                 THE COURT:   Just wait one minute, please.

10                 JOHN STODDARD, Sworn

11     DIRECT EXAMINATION BY MR. RIDEN:

12     Q.    Good afternoon, Mr. Stoddard.

13                 THE COURT:   Hold on a second.    You may proceed.

14     Q.    Good afternoon, Mr. Stoddard.      My name is Steven Riden.

15     I'm an attorney.     I represent Optum, Inc. and Optum Services,

16     Inc., the plaintiffs in this action.        I'll be referring to them

17     as Optum.

18           Could you please identify yourself for the record?

19     A.    Sure.   My name is John C. Stoddard.      I go by "Jack," so

20     you can refer to me as "Jack."

21     Q.    Hello, Mr. Stoddard.

22     A.    That's fine as well.

23                 THE COURT:   Let me ask you this.    How much time do you

24     request with this witness?

25                 MR. RIDEN:   I think 30 -- I'm hoping to get this done
     Case 1:19-cv-10101-MLW Document 53 Filed 02/06/19 Page 83 of 151
                                                                              83
                      * S E A L E D * Attorneys' Eyes Only



 1     in 30 minutes.

 2               THE COURT:    Well, no more than 30 minutes.       Go ahead.

 3     Q.    Okay.   I'm setting my timer.

 4           Mr. Stoddard, McDermott, Will & Emery, are you familiar

 5     with that law firm?

 6     A.    I am.

 7     Q.    Do they represent ABC?

 8     A.    They do.

 9     Q.    And when I say "ABC," do you know what I'm referring to?

10     A.    I do.

11     Q.    What is ABC?

12     A.    That's referring to the joint venture created by Amazon,

13     JP Morgan and Berkshire Hathaway.

14     Q.    Does it have a more formal name?

15     A.    It does not.

16     Q.    Does it have a technical legal name?

17     A.    It does.   It's TCORP2016 -- it's in the documents.        But

18     that's our technical legal name, and it's in our filings.

19               THE COURT:    Could you please pull that microphone a

20     little closer to you and speak into it loudly.

21               THE WITNESS:    Is that better?

22               THE COURT:    Yes, I think.

23     Q.    We're talking about the same entity, TCORP, ABC and the

24     partnership, we're talking about, all in one, the same entity?

25     A.    That's correct.
     Case 1:19-cv-10101-MLW Document 53 Filed 02/06/19 Page 84 of 151
                                                                              84
                      * S E A L E D * Attorneys' Eyes Only



 1     Q.    Does Michael Sheehan represent ABC?

 2     A.    Yes.

 3     Q.    Did you work for Optum at some point?

 4     A.    I did, over a decade ago.

 5     Q.    When did you work for Optum?

 6     A.    2005 to 2009.

 7     Q.    And what was your role there?

 8     A.    I had a number of different roles, but the two primary

 9     ones were senior vice president of employer solutions and then

10     senior vice president of international.

11     Q.    What did you do as senior vice president of employer

12     solutions?

13     A.    I was responsible for driving -- managing a team and

14     driving revenue by selling our products to large employers,

15     also selling services through the channel UnitedHealthcare, as

16     well as retaining and managing the customer account team for

17     those customers.

18     Q.    How about your role as senior vice president for

19     international?

20     A.    That was a new venture, and I was deployed to the United

21     Kingdom to build a business model for international expansion

22     for Optum.

23     Q.    When you were at Optum, who did you report to?

24     A.    I had a number of different executives.        There was a lot

25     of change at the time I was at Optum, but I reported to Rob
     Case 1:19-cv-10101-MLW Document 53 Filed 02/06/19 Page 85 of 151
                                                                               85
                      * S E A L E D * Attorneys' Eyes Only



 1     Webb, Don Owens and Mark Stadler.

 2     Q.    And what were their titles, respectively?

 3     A.    Chief executive officer of Optum Health and chief growth

 4     officer for Optum.

 5     Q.    Do you claim to be a co-creator of Optum?

 6     A.    No.   That's absurd.

 7     Q.    Are you familiar with at least one newspaper article that

 8     references you as the co-creator of Optum?

 9     A.    I did read that article, and it purported that.            But that

10     is not true, and it's not something I've ever represented.

11     Q.    Were you part of the executive team that created Optum?

12     A.    I was an executive at Optum when it was created, that's

13     correct.

14     Q.    How big was Optum when you were there, when it was

15     created?

16     A.    It was -- so it was called Specialized Care Services.           It

17     was a holding company within United that had a number of

18     different companies.     The team that I was part of, we brought

19     those together.     And one of those entities was called Optum.

20     And we branded the entire entity as Optum.         So the size would

21     vary because it would change as we added new companies to it,

22     but there were probably 5,000 people at the time in Optum and

23     revenue roughly 5 billion at the time.

24     Q.    5,005 billion?

25     A.    Roughly.    You would know better than I would.
     Case 1:19-cv-10101-MLW Document 53 Filed 02/06/19 Page 86 of 151
                                                                          86
                      * S E A L E D * Attorneys' Eyes Only



 1     Q.    And Optum has grown since then, right?

 2     A.    Significantly, I believe.

 3     Q.    To 160,000 employees; is that right?

 4     A.    I'm not familiar, but that number seems in range.

 5     Q.    Did you have any restrictive covenants when you were

 6     working with Optum, for instance, a noncompete?

 7     A.    I do not recall.    I'd have to -- it was over a decade ago

 8     when I signed that.     It was probably 15 years ago when I would

 9     have signed it, so I don't recall.

10     Q.    When you left Optum did you go to work -- who did you go

11     work for?

12     A.    I went to help launch a company called Accolade.

13     Q.    What did Accolade do?

14     A.    Accolade was a business that was creating a new category,

15     which was trying to simplify the health care experience for

16     patients.    We created what we called Accolade Health Assistant,

17     which is somebody to work with families to help them navigate

18     the health care system, navigate their benefits and simplify

19     care to get the right care.

20     Q.    Was it competitive with Optum?

21     A.    I do not believe so.     It did not offer -- Optum did not

22     offer those services at the time.       We were creating a new

23     category.    So it was in the health care space, but I would not

24     consider it competitive.

25     Q.    When you left Optum to go start Accolade, did you receive
     Case 1:19-cv-10101-MLW Document 53 Filed 02/06/19 Page 87 of 151
                                                                              87
                      * S E A L E D * Attorneys' Eyes Only



 1     any demand letters from Optum?

 2     A.    I recall receiving a letter just reminding me of my

 3     existing noncompete, nonsolicitation and to reinforce my

 4     confidentiality requirements.

 5     Q.    As you testified about that letter, does it refresh your

 6     recollection that you were bound by a noncompete while you were

 7     at Optum?

 8     A.    Again, I don't recall if it was.       I do recall, as with

 9     most companies, you do agree to protecting confidential

10     information and nonsolicitation.       Whether or not it was an

11     employment agreement, I don't recall.        I'd have to look back.

12                 THE COURT:   You've got a limited amount of time.

13     We've got to get three witnesses done and hopefully speak to

14     all of you before 4:00.      Go to the heart of this matter,

15     please.

16                 MR. RIDEN:   Okay.

17     Q.    You weren't sued by Optum, were you?

18     A.    No.

19     Q.    How did you come to ABC?

20     A.    I met Todd Combs, who works for Berkshire Hathaway.         He

21     collected a handful of people and asked them to come help our

22     new CEO start to form a team.       So I came, I met with our new

23     CEO, and we connected on shared values and mission and

24     experience, and he asked me to join the team.

25     Q.    Todd Combs, is he an employee currently of ABC?
     Case 1:19-cv-10101-MLW Document 53 Filed 02/06/19 Page 88 of 151
                                                                             88
                      * S E A L E D * Attorneys' Eyes Only



 1     A.    No.   He's on the board.

 2     Q.    And he's an employee of Berkshire Hathaway?

 3     A.    That's correct.

 4     Q.    Were you bound by any restrictive covenants when you went

 5     to ABC?

 6     A.    No.

 7     Q.    Like a noncompete?

 8     A.    No.

 9     Q.    When did you start at ABC?

10     A.    In September 2018.

11     Q.    And what are your responsibilities there?

12     A.    I am the chief operating officer.

13     Q.    And that's your title, correct?

14     A.    That's correct.

15     Q.    What are your responsibilities as chief operating officer?

16     A.    Responsible for helping run the business, helping develop

17     our strategy, helping work with our customers, build those

18     relationships, understand their needs and help create solutions

19     that will advance our mission.

20     Q.    Can you describe a typical day of your life at ABC?

21     A.    Sure.   I get up early.    I work out.    I get to the office

22     by 7:00.    I usually triage email and Slack messages that have

23     come in overnight.

24     Q.    Your office is in Boston?

25     A.    That's correct.    My home is in Philadelphia, but I commute
     Case 1:19-cv-10101-MLW Document 53 Filed 02/06/19 Page 89 of 151
                                                                               89
                      * S E A L E D * Attorneys' Eyes Only



 1     up.   I spend various parts of the day working on hiring and

 2     recruiting.    We're an early stage company.       Talent acquisition,

 3     bringing people on is a critical part of my role.          I spend time

 4     thinking about our strategy.      That includes working directly

 5     with our chief executive officer and our executive team around

 6     how we're going to achieve our objectives.

 7           I work with our head of finance on budgets and strategy

 8     and resource plan.     I work with our customers to understand

 9     their needs and priorities, and I deal with a lot of inbound

10     email and Slack messages.

11     Q.    As do we all.    And who are ABC's customers?

12     A.    We are focused on supporting the employees and families of

13     the three entities that have come together, the founding

14     entities of the organization.       So the employees and families of

15     Amazon, the employees and families of JP Morgan Chase, and the

16     employees and families of the Berkshire Hathaway portfolio of

17     companies.

18     Q.    What's the total number of people who are identified

19     within that set of people you've described, roughly?

20     A.    It's around a million.

21     Q.    Is it just -- is that million just the employees, or that

22     covers the employees and their families?

23     A.    The number is, you would appreciate, it covers the covered

24     beneficiaries.    So that's what that number refers to.          Your

25     Honor, those are the ones who have insurance and their
     Case 1:19-cv-10101-MLW Document 53 Filed 02/06/19 Page 90 of 151
                                                                               90
                      * S E A L E D * Attorneys' Eyes Only



 1     dependents that are covered.      So that's the number I'm

 2     referring to.

 3     Q.    How many employees does ABC have?

 4     A.    We're growing rapidly, but we have less than 20 employees

 5     at this point.

 6     Q.    Who from ABC is here in the courtroom today?

 7     A.    Our head of communications, our seconded legal counsel,

 8     and our director of strategy and research.

 9     Q.    Who is your seconded legal counsel?

10     A.    Erica Davila.

11     Q.    What does ABC do?

12     A.    We are focused on improving the health outcomes and

13     experience for the families and employees of the founding

14     entities.

15     Q.    What does that mean?

16     A.    Well, we're still working that out.       So I joined in

17     September.    We've been asked to solve a very big problem, which

18     is figure out new ways of health care.        That combined entity is

19     spending $4 billion of its own money.        The employees are

20     spending a lot of money.      And what they hear and what we hear

21     is that their experience is not ideal.        They have a poor

22     experience.    They're not getting the care they need, and the

23     costs continues to raise.

24           That is the problem we've been asked to fix.         We've been

25     asked to look at the full spectrum of what are the options, how
     Case 1:19-cv-10101-MLW Document 53 Filed 02/06/19 Page 91 of 151
                                                                           91
                      * S E A L E D * Attorneys' Eyes Only



 1     can we crack the code, who can we have partner with, and how

 2     can we derive better outcomes, in the order of better

 3     experience, better quality and then lower costs.

 4     Q.    When you say "crack the code," what do you mean?

 5     A.    It means we've been asked to look holistically at the

 6     health care experience, the health care system and the health

 7     care spend that is encompassed by that $4 billion in spend and

 8     find new solutions, find partners, find ways to actually crack

 9     the code, meaning derive better satisfaction, better outcomes

10     and lower costs.

11     Q.    Does ABC have any products?

12     A.    We currently do not have any products.        We are in the

13     process of determining the best approach to solve and derive

14     the outcomes that I just described.

15     Q.    That process of coming up with products, is Mr. Smith

16     involved with that?

17     A.    He is involved with the process of helping us determine

18     what our strategy should be and helping us think about what

19     tests we might want to deploy and helping us think about these

20     complex problems that I just described.

21     Q.    When does ABC expect to have any products?

22     A.    "Products" is a relative term.       So we expect to have

23     solutions, is how I would describe them.        Many of those

24     solutions, our preference for scale and speed is to actually do

25     those through partners, to find new configurations of
     Case 1:19-cv-10101-MLW Document 53 Filed 02/06/19 Page 92 of 151
                                                                               92
                      * S E A L E D * Attorneys' Eyes Only



 1     solutions, to look at data and rethink certain process

 2     investments.    If necessary, we will think about building

 3     products, if that doesn't exist in the market.

 4             So I would think in 2019 our focus is going to be on

 5     deploying tests through partnerships predominantly.

 6     Q.      What do you mean by "deploying tests"?      What does that

 7     mean?

 8     A.      It means as we examine these complex spaces, we will look

 9     for possible new approaches or different ways to think.            Let me

10     give you an example.     So if you think health care insurance is

11     difficult, right?     We might run a test to say let's simplify

12     benefits, let's think about what it could be if you were to get

13     rid of traditional complexity in health care that health

14     insurance companies create.      So what if we were to make it

15     easier for people to get primary care?        What if we made

16     maintenance medications less expensive?        We could design a

17     test.    We could figure out what that would cost.       We could

18     derive what we think the expected outcomes would be.             And then

19     we could ask a employer to go and deploy it.

20             A test is where you don't deploy it full-scale.          You would

21     actually take a scientific method and try it and see what the

22     results are and see what that drove in terms of patient

23     experience, patient satisfaction and cost.         And based upon the

24     results, if you're deriving some insight that is creating

25     better value on those dimensions, we would then recommend to
     Case 1:19-cv-10101-MLW Document 53 Filed 02/06/19 Page 93 of 151
                                                                             93
                         * S E A L E D * Attorneys' Eyes Only



 1     our employers to start to scale those.         That's an example of

 2     the test.

 3     Q.      Is Mr. Smith involved in that?

 4     A.      He is not involved in that particular example.       You asked

 5     what a test was.

 6     Q.      Has he been involved in the testing process?

 7     A.      He's been with our company since January 17.

 8     Q.      Is that a yes or no?

 9     A.      That's a no.

10                    THE COURT:   Here.   Let him answer the question.

11     A.      He's been with us two weeks.      So he's involved with

12     looking at complex problems.         He has not yet been involved in a

13     test.

14     Q.      Has ABC yet received any payments for products or

15     services?

16     A.      No, we have not.

17     Q.      Who is providing the funding for ABC?

18     A.      The founding entities.

19     Q.      Has it issued any invoices yet?

20     A.      Has "it"?    Who is "it"?

21     Q.      Has ABC issued any invoices?

22     A.      No.

23     Q.      Does it have a bank account?

24     A.      Yes.

25     Q.      Does it have a professional staff, like accountants?
     Case 1:19-cv-10101-MLW Document 53 Filed 02/06/19 Page 94 of 151
                                                                              94
                       * S E A L E D * Attorneys' Eyes Only



 1     A.    Yes.

 2     Q.    Does it have an IT department?

 3     A.    Yes.

 4     Q.    It has a communications department, right?

 5     A.    Yes.

 6     Q.    Does it rely upon the founders outside for any

 7     professional service support?

 8     A.    Yes.

 9     Q.    Does it rely on all three founders or one in particular?

10     A.    All three.

11     Q.    What is the relationship between the three founders and --

12                  THE COURT:   Look, you know, this may be of great

13     curiosity to you and there's no objection.         But what does the

14     relationship of the three founders have to do with whether

15     conditions should be imposed on a stay, or a temporary

16     restraining order should be imposed?        I don't think this is

17     relevant.     It's not a useful use of very limited time.        Get to

18     the point.

19     Q.    Does ABC compete with Optum?

20     A.    No.

21     Q.    Why not?

22     A.    We're in fundamentally different parts of health care.           So

23     Optum is trying to sell as many products as it can to as many

24     different parts of the market.       It is trying to maximize its

25     profit in return for its shareholders.        It builds and operates
     Case 1:19-cv-10101-MLW Document 53 Filed 02/06/19 Page 95 of 151
                                                                             95
                      * S E A L E D * Attorneys' Eyes Only



 1     products.

 2           We, in contrast, are focused on the employees and the

 3     benefit to their families of the three founding companies.           We

 4     are a purchaser of products, as I mentioned.         We are not --

 5     that's our preferred path.      We are not trying to create value

 6     for shareholders.     We're trying to create value for families

 7     who are trying to use the health care system.

 8     Q.    Through its vendor selection process, does ABC have the

 9     ability to influence whether the founders select Optum's

10     products?

11     A.    Not currently, but it's possible that we could.

12     Q.    In what way is ABC involved in population health

13     management?

14     A.    It is -- we're not currently involved.

15     Q.    Are you developing any population health management

16     strategy?

17     A.    Today we are not developing any population health

18     strategy.

19     Q.    Do you have any plans to develop a population health

20     management strategy?

21     A.    Sure.   We are looking at -- so to understand, we have a

22     population that we are responsible for.        We are looking at

23     their health.    We are looking at the drivers of their

24     experience, and we are going to look for solutions to help them

25     get better care through partners, is our preference.
     Case 1:19-cv-10101-MLW Document 53 Filed 02/06/19 Page 96 of 151
                                                                           96
                         * S E A L E D * Attorneys' Eyes Only



 1     Q.      Okay.    Would you agree that the employees of the three

 2     founders could be used to run tests for these solutions before

 3     solutions are rolled out to the general public?

 4     A.      The current approach is to run tests inside before scaling

 5     them to the founding employees.

 6     Q.      Is there any plan, once you've scaled it to the founding

 7     employees, to scale it further past the founding employees to

 8     other companies, for instance?

 9     A.      There is no plan today, but it's a possibility.

10     Q.      Can you commit that ABC won't compete with Optum during

11     2019?

12     A.      Commit?    You know, I don't want to box the company, but

13     that is not in our plans.

14     Q.      How did you first learn about Mr. Smith?

15     A.      Mr. Smith first introduced himself to our CEO after he was

16     announced.       Our recruiter then engaged with him as we were

17     looking to start to add talent that matched his profile.

18     Q.      Did you have an opportunity to interview Mr. Smith?

19     A.      I did.

20     Q.      Did he ask you what he would be doing for ABC?

21     A.      Yes.

22     Q.      And what did you tell him?

23     A.      I told him that we're an early-stage company and the job

24     is still forming, but the general contours of his job will be

25     looking at complex problems, understanding the patient
     Case 1:19-cv-10101-MLW Document 53 Filed 02/06/19 Page 97 of 151
                                                                         97
                      * S E A L E D * Attorneys' Eyes Only



 1     experience, looking at why existing solutions have or have not

 2     worked, helping us analyze these problems, recommend solutions

 3     and then ultimately helping us test, deploy and measure these

 4     tests that I described earlier.

 5     Q.    What else did you tell him?      What are some of the details

 6     you told him about any of those areas?

 7     A.    I told him that we were looking at a full spectrum

 8     approach to this problem, which I think is very appealing to

 9     people who care about health care.       We are looking at all

10     ranges of complexity; why it's hard to get the primary care,

11     why its costs are very difficult to understand; why health

12     insurance is so complicated; why big employers have invested

13     all this money and their experience is still not great for

14     their employees, why they're frustrated, why their costs

15     continue to rise.     These are big problems that our founders

16     have asked us to look at.

17     Q.    And then did you tell him specifically what he would be

18     doing at ABC if he was hired?

19     A.    In that interview?

20     Q.    Yes, sir.

21     A.    No.

22     Q.    Did you tell him how much he would be paid if he was

23     hired?

24     A.    No.

25     Q.    Did you meet with him again at any point before he was
     Case 1:19-cv-10101-MLW Document 53 Filed 02/06/19 Page 98 of 151
                                                                         98
                      * S E A L E D * Attorneys' Eyes Only



 1     actually hired?

 2     A.    No.

 3     Q.    Did he tell you what he was doing for Optum during that

 4     interview?

 5     A.    He told me what his role was but nothing specific about

 6     his work.

 7     Q.    Other than that one interview that you had with him -- was

 8     that in person?

 9     A.    I'm sorry?

10     Q.    That interview was in person?

11     A.    Yes, it was.

12     Q.    Did you have any other telephonic interaction with him

13     prior to him being hired?

14     A.    I had a telephone conversation after an offer was extended

15     to him.

16     Q.    And what did you tell him then?

17     A.    I said I hope you join our mission.

18     Q.    Okay.   How many people are there in Mr. Smith's -- first

19     of all, what is Mr. Smith's job description now?

20     A.    His job description is, he's part of a team of directors

21     of strategy and research.      They're focused on looking at these

22     complex problems, helping us shape our strategy and then

23     testing solutions as we come to ideas about what we want to

24     test or deploy.

25     Q.    How many people are on that team?
     Case 1:19-cv-10101-MLW Document 53 Filed 02/06/19 Page 99 of 151
                                                                          99
                      * S E A L E D * Attorneys' Eyes Only



 1     A.    There are five people on that team.

 2     Q.    Going back previously to that interview you had with him

 3     in person, did you discuss with him the health care market

 4     generally?

 5     A.    Broadly, yes.

 6     Q.    Did you talk at all about the direction the market would

 7     be taking?

 8     A.    I asked him his -- you know, how does he think about the

 9     broad sectors of the market.

10     Q.    And what did he say?

11     A.    He was very articulate about understanding that there are

12     hospital systems, there are rising costs, there's a migration

13     to value-based payment.      He talked about the role of payors.

14     He talked about employers.      He was very articulate about the

15     different contours of the market, but we, again, spoke nothing

16     specifically about Optum.

17     Q.    What else did he say about the direction of the market

18     during that meeting?

19     A.    I don't recall.

20     Q.    Have I exhausted your memory about everything he said

21     about the direction of the market during that meeting?

22     A.    Yes.

23     Q.    Okay.   Other than Mr. Smith, where did the other people on

24     that team come from?

25     A.    They have very similar profiles to Mr. Smith.
     Case 1:19-cv-10101-MLW Document 53 Filed 02/06/19 Page 100 of 151
                                                                           100
                      * S E A L E D * Attorneys' Eyes Only



 1      Q.   What companies?

 2      A.   Sorry.    I was about to answer your question.

 3      Q.   I apologize.    Continue.

 4      A.   They come from, like Mr. Smith came from Bain and has

 5      consulting experience and has a top MBA.        All of the other

 6      members of that team are similar.       So Harvard Business School,

 7      MIT, Sloan MBAs and then they have consulting experience like

 8      Mr. Smith, who was at Bain.      There's one from Boston Consulting

 9      Group, one from Deloitte, one from PriceWaterhouseCoopers.

10      Q.   Well, Mr. Smith was also from Optum.        Are there any other

11      people on his team from Optum?

12      A.   We have one other that does have experience at Optum.

13      Q.   Who is that?

14      A.   Caitlin Fleming.

15      Q.   Is there anybody else at other -- anybody else at ABC,

16      other than you, Caitlin Fleming and Mr. Smith, who have worked

17      at Optum before?

18      A.   No.

19      Q.   Is there a written set of guidelines defining what

20      Mr. Smith can work on at Optum -- at ABC that takes into

21      account the fact that he was exposed to certain information at

22      Optum?

23      A.   Yes.

24      Q.   It's a written set of guidelines.       Who drafted that?

25      A.   We have a -- we have written that we have no interest in
     Case 1:19-cv-10101-MLW Document 53 Filed 02/06/19 Page 101 of 151
                                                                         101
                       * S E A L E D * Attorneys' Eyes Only



 1      his -- and we've had him sign two of these, that we have no

 2      interest in his existing information and we know he has

 3      confidential information which we have no interest in having.

 4      I would have to check whether or not we've written down what we

 5      have created precautions to ensure that, given this situation,

 6      that there is nothing that he'll work on that reflects back on

 7      the work that he did at Optum.

 8      Q.   As you sit here today are you aware of any specific

 9      precautions that ABC is taking to protect Optum's confidential

10      information?

11      A.   Yes.

12      Q.   What are they?

13      A.   We are not putting him on anything that we know of in the

14      public domain that relates to anything with Optum, and we have

15      asked him to identify anything that we're not aware of that

16      might overlap with what he has done at Optum and share that

17      with Ms. Davila.

18      Q.   Do you know what's on that list?

19      A.   Which list?

20      Q.   The list of things he's not to be working on at ABC.

21      A.   I have not seen the document, but I know it's in my head

22      about what's public around what Optum does.

23      Q.   Can you give some examples of things that he's not to be

24      working on at ABC in light of this circumstance?

25      A.   We would not have him, for example, look at solutions in
     Case 1:19-cv-10101-MLW Document 53 Filed 02/06/19 Page 102 of 151
                                                                          102
                       * S E A L E D * Attorneys' Eyes Only



 1      the pharmacy space.      We would not have him look at solutions in

 2      the health care benefits administration.

 3      Q.   What else?

 4      A.   Specialty networks.

 5      Q.   What else?

 6                  THE COURT:   What's a special network?

 7                  THE WITNESS:   Specialty network would be a network for

 8      specialized conditions, transplants or behavioral health, for

 9      example, and we would not have him look at anything in the

10      provider space given Optum's role there.

11      Q.   What else?

12      A.   That's all I can think off the top of my head.

13                  THE COURT:   May I ask you -- may I interrupt for just

14      a moment?

15                  MR. RIDEN:   Yes, Your Honor.

16                  THE COURT:   Are you familiar with the term "population

17      health management"?

18                  THE WITNESS:   I am.

19                  THE COURT:   What does population health management

20      mean to you?

21                  THE WITNESS:   I'd say there's two broad definitions.

22      One is typically at the public health level, so looking at flus

23      and influenzas and trying to think about public policy related

24      to population health.      The second one, which is typically more

25      in the context of large employers, is looking at the cost
     Case 1:19-cv-10101-MLW Document 53 Filed 02/06/19 Page 103 of 151
                                                                          103
                      * S E A L E D * Attorneys' Eyes Only



 1      drivers, the different needs of the population and then putting

 2      together a set of strategies for identifying needs, engaging

 3      with people and supporting them in their health care journey.

 4                THE COURT:    And does Mr. Smith now do population

 5      health management work or related work -- say work, for ABC?

 6                THE WITNESS:    I would not characterize it as such.

 7      It's such a broad term, Your Honor, that there's overlap with

 8      every part of health care in that term.        So there may be pieces

 9      of what he's doing, for example, you know, I described looking

10      at data, for example, so I don't want to say there's nothing,

11      but not in the way I've described it to you.

12                THE COURT:    And how does what he does for ABC or will

13      do after he's worked more than two weeks, if he's permitted to,

14      how does what he does now or will do in the near future, you

15      expect, differ from population health management?

16                THE WITNESS:    It's such a broad term, Your Honor.     You

17      heard it's everything from every person in the country, which

18      is influenzas and disease --

19                THE COURT:    I'm talking when you do population health

20      management in the second way you described it, looking at an

21      employer's population of covered individuals.

22                THE WITNESS:    It's a question I don't -- I'm not

23      trying to parse words.     It's just that's such a broad term that

24      I don't want to represent something and then someone come back

25      and say, Well, wait a second, that could be in population
     Case 1:19-cv-10101-MLW Document 53 Filed 02/06/19 Page 104 of 151
                                                                              104
                      * S E A L E D * Attorneys' Eyes Only



 1      health.

 2                THE COURT:    I'm not -- I appreciate your being

 3      careful, and I want to be as transparent as possible.            If, by

 4      agreement or the order of somebody with the authority to issue

 5      the order, Mr. Smith was directed not to do population health

 6      management work for ABC, would that be an order you can

 7      understand and obey?

 8                THE WITNESS:    We would -- I would want to define it

 9      with you to make sure that, you know, we're not -- we have no

10      interest in Optum's information.       We have zero interest in

11      their competitive information.       We don't want him to have it.

12      And if there's a clean way we can define that that allows us to

13      help the population we're serving and manage their health and

14      get better care, I'm fine with that.

15                It feels like it's -- sorry.

16                THE COURT:    All right.

17                THE WITNESS:    It feels like it's a catchall phrase

18      that's so broad that I probably couldn't, unless we could

19      define it more specifically, Your Honor.

20                THE COURT:    Could it be defined in some negative way,

21      meaning, by agreement or conceivably by order, Mr. Smith can't

22      do or won't do X, Y, Z, which are under the broad umbrella of

23      population health management?

24                THE WITNESS:    If we can define it and be clear on X, Y

25      and Z, Your Honor, absolutely.
     Case 1:19-cv-10101-MLW Document 53 Filed 02/06/19 Page 105 of 151
                                                                         105
                      * S E A L E D * Attorneys' Eyes Only



 1                 THE COURT:   Do you know Mr. Weissel, who you might

 2      have seen out in the hallway, he testified before you?

 3                 THE WITNESS:   I've met him, yes.

 4                 THE COURT:   Have you ever spoken to him about matters

 5      relating to this case?

 6                 THE WITNESS:   Yes, but it was in mediation.

 7                 THE COURT:   Well, I'm glad you tried that, but it

 8      sounds to me like that's how all of this ought to be resolved.

 9                 Here, go ahead.   I used up some of your time, but I do

10      need some time at the end with all of you.

11      BY MR. RIDEN:

12      Q.   You've listed several areas, pharmacy health care

13      benefits, specialty something --

14      A.   I don't have the website in front of me, but that's what I

15      would refer to.

16      Q.   Sure.   Those are some areas that ABC has decided on its

17      own to keep Mr. Smith away from, according to your testimony.

18      Are there any technological barriers that prevent him from

19      getting access to that information on ABC's systems?

20      A.   There is none, if we had it.

21      Q.   So there's no -- there's no formal ethical wall we would

22      say as lawyers that bars him from accessing certain areas of

23      the system based on these apparent conflicts; is that right?

24      A.   No.   He can access the information that's available on our

25      system.
     Case 1:19-cv-10101-MLW Document 53 Filed 02/06/19 Page 106 of 151
                                                                            106
                       * S E A L E D * Attorneys' Eyes Only



 1      Q.      He has complete access to the information available on

 2      your system?

 3      A.      Not complete.

 4      Q.      He has access to all the information related to the areas

 5      of work that ABC does that we're talking about; is that right?

 6      A.      Yes.

 7      Q.      I presume not payroll, et cetera?

 8      A.      Correct.

 9      Q.      Is it a generally collaborative environment over at ABC?

10      A.      Very much so.

11      Q.      Has everybody there been informed of these restrictions

12      that ABC has decided upon for Mr. Smith?

13      A.      I can't say everybody has.

14      Q.      Why not?

15      A.      Because I don't know that.

16      Q.      Is there anything stopping him from putting documents or

17      information onto ABC's computer systems?

18      A.      Technically, I would not imagine so.     Again, we're not

19      looking for him to load anything that's inappropriate onto our

20      site.

21      Q.      Were the guidelines that ABC came up with for sort of

22      defining what Smith couldn't do based on these apparent

23      conflicts, did anybody at ABC reach out to anybody at Optum to

24      determine whether or not those would be acceptable guidelines?

25      A.      I'm not aware.   I'd have to ask our counsel.
     Case 1:19-cv-10101-MLW Document 53 Filed 02/06/19 Page 107 of 151
                                                                           107
                        * S E A L E D * Attorneys' Eyes Only



 1      Q.     Are these types of guidelines in place for anybody else at

 2      ABC?

 3      A.     No, because this is the first time we've had a chance to

 4      visit each other in court.

 5      Q.     Has ABC received demand letters from companies other than

 6      Optum?

 7      A.     No.

 8      Q.     Does ABC have any offers outstanding to any other Optum

 9      employees?

10      A.     No.

11      Q.     Has it interviewed any other Optum employees?

12      A.     Not that I'm aware of.

13      Q.     Has ABC's recruiter been told to target any of Optum's

14      employees?

15                   MR. SHEEHAN:    Your Honor, I'm going to object to this.

16                   THE COURT:    Sustained.   What is the relevance?

17                   MR. RIDEN:    Just looking to see if there's --

18                   THE COURT:    This is not -- you asked for limited

19      discovery with regard to the TRO.        You've had far more than the

20      limited discovery.        It just happens to be incidental to my

21      trying to get the information to make, if it's up to me, a

22      well-informed decision on something that is profoundly

23      important apparently to your client and to Mr. Smith.

24                   But this is not the opportunity to be a vehicle for,

25      you know, getting information about somebody you characterize
     Case 1:19-cv-10101-MLW Document 53 Filed 02/06/19 Page 108 of 151
                                                                           108
                       * S E A L E D * Attorneys' Eyes Only



 1      as a competitor that's not at the heart of this.         And now your

 2      30 minutes are up.       I used a few of the minutes.

 3                  MR. RIDEN:    Can I have one question, Your Honor?

 4                  THE COURT:    Yes.

 5      Q.   If a TRO is entered preventing Mr. Smith from working for

 6      ABC, does ABC plan to pay him anyway?

 7      A.   Yes.

 8                  MR. RIDEN:    Can I ask a follow-up, Your Honor?

 9      Q.   Has that been communicated to Mr. Smith?

10      A.   It just was.

11                  MR. RIDEN:    Thank you very much.

12                  MR. SHEEHAN:    I've only got a few questions, Mr.

13      Stoddard.

14      CROSS-EXAMINATION BY MR. SHEEHAN:

15      Q.   Just a point of clarification.       There was some questioning

16      I think by Your Honor about Mr. Smith's work on population

17      health.   Just to clarify, that work is with regard to the

18      founders, right?

19      A.   That's true.    The only work we're focused on is the

20      employees and their families for our founders.

21      Q.   You testified that you have zero interest and you, meaning

22      you the company, have zero interest in Optum's information.

23      Can you explain why you have zero interest in that?

24      A.   Sure.    We are looking for new solutions.      Many of the

25      employers already have Optum solutions, and their competitors,
     Case 1:19-cv-10101-MLW Document 53 Filed 02/06/19 Page 109 of 151
                                                                             109
                      * S E A L E D * Attorneys' Eyes Only



 1      United, Aetna, Signa, CVS, their direct competitors are our

 2      vendors.   We wouldn't exist unless there was a need to come up

 3      with and find a new solution to the problems.

 4           These employers are spending billions of dollars.           They're

 5      not getting the value that they want out of that investment.          I

 6      can understand why, when their customers create our entity and

 7      put them on notice that the status quo is no longer good

 8      enough, that there is a fear of change.        So I understand that.

 9      But that is not competitive to their business.         It is about

10      finding new solutions for our employees and their families.

11      Q.   Sir, I'm going to go to the nub of it and just make this

12      quick.   I'll make it quick, but I want you to give a full

13      answer to the court.     And that is, do you believe Mr. Smith can

14      do his job at ABC without using or inevitably having to use the

15      confidential information he learned along the way at Optum?

16      A.   I do.

17      Q.   Can you explain your answer; why is that?

18      A.   Well, it gets back to, first, we are a fundamentally

19      different type of entity than Optum.       So that's the first

20      thing.

21           They are focused on selling products to as many

22      companies -- employers as possible in all the different markets

23      to make a profit.    We are focused on improving the outcomes for

24      our employers.    We are focused on purchasing those solutions,

25      where possible.
     Case 1:19-cv-10101-MLW Document 53 Filed 02/06/19 Page 110 of 151
                                                                              110
                      * S E A L E D * Attorneys' Eyes Only



 1           And his role is to help us look at complex problems,

 2      understand why things have worked, why things haven't worked,

 3      and help make recommendations on where we can improve the

 4      experience, the quality of care and the outcomes for those

 5      families that we're responsible for taking care of.

 6           When I interviewed him, I was focusing our time at

 7      Starbucks on what his motivation is, what his mission is.           Was

 8      he focused on patients?     Did he want to make a change in his

 9      career?    Did he want to make a difference in the health care

10      system?    That's what I was focused on.

11           Beyond that, I was focused on his expertise that he gained

12      from Bain in the consulting, right?       Could he handle complex

13      problems?    Can he look at data?    Can he help make

14      recommendations?    Can he come up with -- can he simplify and

15      vet complexity?    All that said, this is the kind of person who

16      can help come and help us on this mission and on this

17      challenge.

18      Q.   And in addition to all of that, sir, and in light of the

19      fact that we're here in this courtroom, has the company taken

20      further measures to make sure that Mr. Smith would not use or

21      disclose anything that he's got in his head about Optum?

22      A.   Yeah.    We have told him we have no interest in Optum's

23      business plans, their strategies, their anything.         We have none

24      of that.    We have asked him to attest to that.       We said we

25      don't ever want you to give it to us if you have it.         And we
     Case 1:19-cv-10101-MLW Document 53 Filed 02/06/19 Page 111 of 151
                                                                             111
                        * S E A L E D * Attorneys' Eyes Only



 1      have put in protocols that I described before that says from

 2      what we know about Optum, we're not going to have you work on

 3      anything that could overlap; and if we do come to anything that

 4      we're not aware of that you did work on, because we don't know

 5      exactly everything you've done, that you raise it and we'll

 6      make sure that we put you on different work.

 7      Q.      Okay.   And any reason not to trust him to follow that

 8      protocol?

 9      A.      I have no reason not to trust him.

10                  MR. SHEEHAN:   If I could just have a moment, Your

11      Honor?

12                  THE COURT:   Yes.

13                  MR. SHEEHAN:   I have no more questions for Mr.

14      Stoddard, Your Honor.

15                  THE COURT:   I've got just a couple, and then you can

16      follow up if you want.

17                  Mr. Stoddard, I think the parties have agreed you met

18      with Mr. Smith on October 29, 2018 at a Starbucks.         About how

19      long did you meet?

20                  THE WITNESS:   It was about 40, 45 minutes.     It was

21      quick.

22                  THE COURT:   And have you ever heard from Mr. Smith or

23      anybody else about an Optum Fact Book?

24                  THE WITNESS:   Not until I read the documents in this

25      case.    It never came up in our discussion.
     Case 1:19-cv-10101-MLW Document 53 Filed 02/06/19 Page 112 of 151
                                                                         112
                      * S E A L E D * Attorneys' Eyes Only



 1                THE COURT:    And since it came up in the case, have you

 2      discussed the Fact Book with Mr. Smith?

 3                THE WITNESS:    No.

 4                THE COURT:    Some of this I think you already answered.

 5      Has ABC designed any products yet?

 6                THE WITNESS:    Not yet.    We are exploring a broad range

 7      of things that we could possibly do, and we're trying to now

 8      narrow down to what we will do in 2019.

 9                THE COURT:    What products -- if there's an objection

10      to this being in open court, I might entertain --

11                MR. SHEEHAN:    I was starting to think as you were

12      starting to ask yesterday --

13                THE COURT:    We didn't have a problem yesterday.

14                THE WITNESS:    Right.

15                THE COURT:    You mentioned that you're exploring, ABC

16      is exploring a broad range of things you could possibly do in

17      terms of designing products.       Is that confidential information

18      to ABC?

19                THE WITNESS:    Yes.

20                THE COURT:    All right.    I told you yesterday I wanted

21      to do this surgically.     So if there's anybody in the courtroom

22      not employed by ABC or Optum, you're going to have to go

23      outside for a short period of time.       Please go.

24                MR. BECK:    And counsel as well.

25                THE COURT:    What's that?
     Case 1:19-cv-10101-MLW Document 53 Filed 02/06/19 Page 113 of 151
                                                                              113
                      * S E A L E D * Attorneys' Eyes Only



 1                MR. BECK:    And counsel as well.

 2                THE COURT:    You want counsel to go?

 3                Counsel can stay.

 4                MR. BECK:    That's fine, Your Honor.     Thank you.   In

 5      house counsel as well can stay?

 6                THE COURT:    They can stay.    I think four people left,

 7      but they shouldn't go far, or maybe five.

 8                MR. SHEEHAN:    Your Honor, if what you're going to do

 9      is inquire into strategy plans of ABC, I think the limitation

10      on hearing that and seeing that, in the normal course, we would

11      say would be limited to counsel of record in the case, and we

12      would ask everyone else to be excused.       We'd normally in a case

13      have a protective order in place.

14                THE COURT:    You could have negotiated a protective

15      order.   Here.   Now Mr. Beck will have to respond to this.      The

16      request is that in-house counsel be excused, too.         What's your

17      position on that?

18                MR. RIDEN:    Well, we have both in-house counsel in the

19      room as well as someone from the communications department in

20      the room from Optum.

21                THE COURT:    Nobody from the communications department

22      needs to hear this.     That person at a minimum should leave.

23      The person in the communications department I assume is not

24      giving legal advice.

25                MR. RIDEN:    That's correct, that's correct.
     Case 1:19-cv-10101-MLW Document 53 Filed 02/06/19 Page 114 of 151
                                                                                114
                      * S E A L E D * Attorneys' Eyes Only



 1                 THE COURT:   Out.

 2                 * * * SEALED SESSION OF PROCEEDINGS * * *

 3                 THE COURT:   So who is left?

 4                 MR. RIDEN:   We have the chief legal officer of Optum,

 5      Your Honor.

 6                 THE COURT:   Her name is?

 7                 MR. RIDEN:   Marianne Short, former judge.

 8                 THE COURT:   So you want Ms. Short excluded?

 9                 MR. SHEEHAN:   And Ms. Davila would leave the room as

10      well.   Both are inside counsel, and this is one where we would

11      say this is, you know, limited only to counsel.

12                 THE COURT:   Fine.   I'm excluding them as well.       They

13      should step out, and that means that the people remaining in

14      the room can't tell anybody not in the room what was said while

15      they were excluded.     Fine.

16                 So my next question --

17                 MR. RIDEN:   If I may, Your Honor, I apologize.        The

18      only issue with excluding Ms. Short is that she is part of the

19      team that's advising Optum on strategy.        We recognize the

20      tension --

21                 THE COURT:   Litigation strategy, or strategy for the

22      company?

23                 MR. RIDEN:   Litigation strategy.

24                 MR. SHEEHAN:   There are ways to address -- this is a

25      routine occurrence.     Counsel knows where there's attorney's
     Case 1:19-cv-10101-MLW Document 53 Filed 02/06/19 Page 115 of 151
                                                                            115
                       * S E A L E D * Attorneys' Eyes Only



 1      eyes only and --

 2                  THE COURT:    Sometimes.

 3                  MR. SHEEHAN:    And Ms. Davila plays that same role, but

 4      they are also both, remember, potentially witnesses in the

 5      matter.

 6                  THE COURT:    I'm going to leave them out for now, but I

 7      may allow you, if it's of practical significance in terms of --

 8      because I am going to encourage you again to try to reach a

 9      resolution, but just leave them out for now until we see what

10      the answers are.

11                  MR. RIDEN:    Okay.

12                  THE COURT:    Let's see if I can remember what the

13      question is.

14                  THE WITNESS:    Can I just ask --

15                  THE COURT:    You told me that ABC is exploring a broad

16      range of --

17                  THE WITNESS:    Your Honor, can I ask a clarification

18      question?    I'm sorry.

19                  THE COURT:    Yes.

20                  THE WITNESS:    Is the record public or --

21                  THE COURT:    This part of the record will not be

22      public.   There's a transcript, but this will be excerpted from

23      the public record.       That's why I --

24                  THE WITNESS:    Thank you.     I'm looking at our

25      incredible stenographer, and I'm like, hmm.         Thank you.
     Case 1:19-cv-10101-MLW Document 53 Filed 02/06/19 Page 116 of 151
                                                                            116
                      * S E A L E D * Attorneys' Eyes Only



 1                 THE COURT:   So the question was, you said that while

 2      ABC has not designed any products yet, you could possibly do

 3      that and were trying to now narrow down to what we will do in

 4      2019.    So what products is ABC considering trying to develop,

 5      say, in 2019?

 6                 THE WITNESS:   Yeah.   So the big problems that we're

 7      trying to tackle -- and this is a huge, complex problem, right?

 8      One of which is related to -- and what's going to be sort of

 9      unfulfilling for you, Your Honor, is I started in September,

10      right?   So we are trying to tackle this problem.        My team has

11      just come in place less than a month ago.        So when I tell you

12      we are looking at or we're focusing in, it's possible it's

13      going to change, just because we're at such an early stage

14      company.

15                 But the primary terrain we're looking at are things

16      around insurance complexity.      I have already shared that with

17      the court, right?    So today people get high-deductible plans.

18      It's very difficult for the employees when we talk to them to

19      be able to understand what's covered, to afford their coverage.

20      These are fulfillment center workers.       These are call center

21      workers.

22                 So one of the things we are looking at is can we

23      reinvent what insurance looks like in terms of benefit design.

24      The way that's product, if you call it a product, and I put it

25      in quotes, employers will try changing it in a number of
     Case 1:19-cv-10101-MLW Document 53 Filed 02/06/19 Page 117 of 151
                                                                            117
                       * S E A L E D * Attorneys' Eyes Only



 1      states, deploy it, and we'll see if that works.         Right?   That

 2      will help us learn results.      Did people go to get primary care,

 3      were they able to stay on their medications.        That's an

 4      example.

 5                  We are looking to establish -- and this is the area

 6      where Mr. Smith is now focused -- is what data do we need to be

 7      able to do our job better, right?       What datasets should we get

 8      from the spend that we have and how should we analyze that data

 9      to understand where there's variation in care, quality, where

10      prices don't match value, where doctors are performing.          We're

11      trying to understand.     And there's so much opacity right now on

12      what good looks like in health care.       We've asked Dave to focus

13      on that area.

14                  What the answer is, that I can't tell you.      That team,

15      he's not the only one doing the analysis, but that's an area we

16      want to tackle.    We are looking at how do we make primary care

17      more central in health care, how do we make it easier for

18      doctors to do good care and to spend more time, not less time.

19      Because today they don't get to spend enough time with

20      patients.

21                  Ironically, Optum is one of the largest providers of

22      primary care in the country.      I had already said to our chief

23      executive officer before all this took place, we should go

24      partner with Optum because they might be a good partner to help

25      us think about primary care.      That's why this is so crazy to
     Case 1:19-cv-10101-MLW Document 53 Filed 02/06/19 Page 118 of 151
                                                                           118
                      * S E A L E D * Attorneys' Eyes Only



 1      me, that they think of us competitors when I see us as

 2      potential partners.

 3                Another area we're looking at is what solutions exist

 4      out there that we could help assemble or bring together to help

 5      improve the care of our patients.       There's been billions of

 6      dollars spent on point solutions in things like maternity,

 7      cancer, musculoskeletal.     We need to analyze what works, what

 8      doesn't, why do these companies exist, why haven't people

 9      achieved them.    But if we can figure out which ones work, let's

10      bring those together and help get those to our patients.

11                But we haven't built a product in any of those, if

12      you're listening to the thread.      We're looking, we're

13      analyzing, we're assembling, we're partnering.         And any company

14      that leans in and wants to help us with this, the competitors,

15      are the kinds of companies that we would love to do business

16      with.

17                Another is, you can imagine our employers are -- just

18      given who supports us, are incredibly allergic to market

19      inefficiencies.    So we are studying, but we don't have a

20      product, how does the pharmacy work, for example, what are the

21      opportunities for big employers to actually get a better

22      understanding of what a drug should cost, and how do we help

23      patients afford them and stay compliant.

24                THE COURT:    What within that is Mr. Smith doing?

25                THE WITNESS:    Mr. Smith is doing nothing in that area.
     Case 1:19-cv-10101-MLW Document 53 Filed 02/06/19 Page 119 of 151
                                                                             119
                      * S E A L E D * Attorneys' Eyes Only



 1                THE COURT:    Nothing in what area?

 2                THE WITNESS:    In the pharmacy area.     Because Optum,

 3      like CVS and Express Scripts, are among the three largest

 4      pharmacy benefits managers in the country.        We have no plans to

 5      go in and compete in that space.       But we will look and say,

 6      could we contract with one of them to get more transparency?

 7      Can we actually understand what costs are?

 8                Those are examples of how we're trying to fix the

 9      system.   We're fortunate that we have a million lives and three

10      big employers.    That doesn't make us a competitor.       That makes

11      us a very informed customer.

12                THE COURT:    All right.   Do my questions -- are there

13      any questions that either side would like to ask on this

14      confidential information?

15                MR. SHEEHAN:    No, Your Honor.

16                MR. RIDEN:    Just a few, Your Honor, just to get

17      clarification as to which ones Mr. Smith is working on.

18      REDIRECT EXAMINATION BY MR. RIDEN:

19      Q.   I heard about five areas, and you said that Mr. Smith is

20      working on one of them.     And that is -- I lost it.      Which one

21      is he working on?

22      A.   He's working on data.

23      Q.   Data, right.

24      A.   What data do we have, what insights can we glean from that

25      data around cost and quality of care so that we can help then
     Case 1:19-cv-10101-MLW Document 53 Filed 02/06/19 Page 120 of 151
                                                                             120
                      * S E A L E D * Attorneys' Eyes Only



 1      make that available as we think about helping patients choose

 2      doctors that are going to help them get better outcomes on the

 3      quality side at the best price.

 4      Q.    Is that the only one of those five areas that he's working

 5      on?

 6      A.    Currently it's actually two areas.       One is what data, and

 7      the other is the analysis.      So in my mind those are two

 8      separate areas.    One is basically infrastructure.       We're

 9      setting up our company, so we have to figure out what data do

10      we need.    And the second is what's the analysis that you would

11      put on top of that data to drive more transparency and quality.

12      Q.    So he's doing the data, not the analysis?

13      A.    He's doing both of those two areas because, to your point,

14      they're related, right?     So in my mind I have them as two

15      separate teams and projects, but he's on both of those because

16      they both tie back to the data.

17      Q.    Okay.   Is he working in any other areas currently at ABC?

18      A.    No.

19      Q.    And are there plans to put him -- in 2019, are there plans

20      to put him into any of these other areas?

21      A.    There are no plans, no.     As we hit certain milestones on

22      our analysis or on our test, we might have more capacity and

23      we'll move him around or add new pieces of work.         We have a

24      tremendous backlog that we have, and this is the primary areas

25      that we're focused on right now.
     Case 1:19-cv-10101-MLW Document 53 Filed 02/06/19 Page 121 of 151
                                                                           121
                       * S E A L E D * Attorneys' Eyes Only



 1                 MR. RIDEN:    If the court will indulge me, I want to

 2      drill down get a sense of what literally he's looking at.

 3                 THE COURT:    What's the question?

 4                 MR. RIDEN:    I'm not trying to get confidential

 5      information.

 6                 THE WITNESS:    That's all it feels like you've done.

 7                 THE COURT:    Well, so far this is relevant to what

 8      somebody needs to decide.

 9                 THE WITNESS:    Okay.

10                 THE COURT:    What's the next question?     Don't answer it

11      if there's an objection.

12      Q.   Is he looking at -- I'm trying to figure out if he's

13      looking at medical records -- basically the level of

14      abstraction.    Is he looking at individual medical records?      Is

15      he looking at higher levels of abstraction of many medical

16      records?   Is he looking at things that are the 35,000-foot mark

17      for these companies?      I'm just trying to figure out what detail

18      he's looking at.

19      A.   In the two weeks he's been in our company, he's helped

20      stand up part of the project, how are we going to approach the

21      work, what data sources are there, where does that data come

22      from; is it from our in the employer's set of data, from the

23      health plan that we have, from the pharmacy, from the doctor,

24      from the consumer.      It's doing the strategy work around what

25      are the data elements that we would want, how would we use
     Case 1:19-cv-10101-MLW Document 53 Filed 02/06/19 Page 122 of 151
                                                                           122
                      * S E A L E D * Attorneys' Eyes Only



 1      them, what's the use case, how do we get that data, and how do

 2      we act on it.

 3                 THE COURT:   Okay.

 4      A.   As a purchaser of $4 billion of health care spend, those

 5      are the receipts that we have for where that money goes, and

 6      there's great insights to be gained around how people are using

 7      the health care system and where quality resides.

 8                 THE COURT:   So when you say what data should we get,

 9      are you talking about data from the founders' companies or a

10      wider universe?

11                 THE WITNESS:   Well, it's data from the -- only the

12      companies, and some of that data would be housed by their

13      vendors.

14                 THE COURT:   But it's only about the founders'

15      companies?

16                 THE WITNESS:   That's right.    It's only about the

17      employees and their experience.

18                 THE COURT:   All right.

19      BY MR. RIDEN:

20      Q.   I just want to make sure that we're clear.         So he's

21      focussing on the identification of datasets side.         Is the

22      analysis side to come afterwards?

23      A.   That's a concurrent project to say, okay, what would we do

24      with that data, how would we think about looking at -- do you

25      look at it by episodes, do you look at it by doctor, do you
     Case 1:19-cv-10101-MLW Document 53 Filed 02/06/19 Page 123 of 151
                                                                             123
                       * S E A L E D * Attorneys' Eyes Only



 1      look at it by condition.     There's different ways you can think

 2      about looking at the data to draw the insights that help us

 3      then figure out, Boy, this doctor is getting the same outcomes

 4      at a lower cost.    That's interesting to us.      This person is

 5      going to a doctor that costs much more, why is that, with less

 6      quality.   Those are the insights we're trying to gain to help

 7      make the system work better for these families.

 8                 THE COURT:   All right.    That's it.

 9                 Do my questions or those answers suggest any further

10      questions?

11                 MR. SHEEHAN:   No, Your Honor.

12                 THE COURT:   All right.    Mr. Stoddard, your testimony

13      is complete.    But I'm ordering that you stay here because I'm

14      probably going to sit down with you and your counterpart at

15      least in about an hour, if not sooner, okay?

16                 THE WITNESS:   Happy to.

17                 THE COURT:   So please stay accessible out there.        And

18      somebody should go and -- have you been informed of what's

19      called the sequestration order?       You can't say what you were

20      asked or answered to anybody else who might be a witness?

21                 THE WITNESS:   I have been informed.     Thank you.

22                 THE COURT:   Thank you.    So let's get Mr. Stoddard --

23                 MR. SHEEHAN:   You mean Mr. Wolin.

24                 THE COURT:   And the public.

25                   * * * END OF SEALED SESSION * * *
     Case 1:19-cv-10101-MLW Document 53 Filed 02/06/19 Page 124 of 151
                                                                           124
                      * S E A L E D * Attorneys' Eyes Only



 1                THE COURT:    Mr. Wolin should approach the witness

 2      stand and be sworn, please.

 3                STEVEN WOLIN, Sworn

 4                MR. RIDEN:    I'm shortening this outline, Your Honor.

 5                THE COURT:    All right.    It's five minutes of 3:00.

 6      How much time did you hope to have with Mr. Wolin?

 7                MR. RIDEN:    15 minutes.

 8                THE COURT:    Excellent.

 9                MR. SHEEHAN:    I can beat that.

10                THE COURT:    Now we're going in the right direction.

11      DIRECT EXAMINATION BY MR. RIDEN:

12      Q.   Okay.   Could you please identify yourself for the record.

13      A.   Sure.   Excuse me.    My name is Steven Wolin.

14      Q.   Where do you live, Mr. Wolin?

15      A.   I live in Sudbury, Massachusetts.

16      Q.   Where do you work?

17      A.   Optum Services, Inc.

18      Q.   And what's your title there, sir?

19      A.   Senior vice president.

20      Q.   How long have you been in that position?

21      A.   I've been with the company for four years.

22      Q.   And describe your reporting chain up.

23      A.   Sure.   I report to Mike Weissel.

24                THE COURT:    Pull that microphone closer to you and

25      speak into it loudly and clearly, please.
     Case 1:19-cv-10101-MLW Document 53 Filed 02/06/19 Page 125 of 151
                                                                            125
                       * S E A L E D * Attorneys' Eyes Only



 1                  THE WITNESS:   Okay.

 2      A.   I report to Mike Weissel, who is the head of corporate

 3      strategy of product, who then reports to Dirk McMahon,

 4      president of Optum, who then reports to Andrew Witty, who is

 5      the CEO.

 6      Q.   And what do you do you for Optum generally?

 7      A.   I run corporate strategy and business acceleration for

 8      Optum.

 9      Q.   What was your role with respect to Mr. Smith?

10      A.   Dave reported to me since I took over the group in about

11      mid-2017.

12      Q.   Have you ever been deposed or given testimony before?

13      A.   I have not.

14      Q.   What does Optum do for a large employer like Coca-Cola?

15      A.   Optum can do one of several things for them, or multiple.

16      So we have a pharmacy benefits manager business, and that

17      basically is in the business of paying claims on people buying

18      prescription drugs at retail stores.       It also runs a pharmacy

19      that might sell some pharmaceuticals to those companies'

20      employees through the mail.        So that's one set of services.

21           We have an entire set of services around disease

22      management and wellness, which would be programs that we have

23      to have folks counseled on diseases they might have, whether it

24      be cancer or a cardiac problem or something else, as well as

25      wellness coaching around people who are trying to quit smoking
     Case 1:19-cv-10101-MLW Document 53 Filed 02/06/19 Page 126 of 151
                                                                         126
                       * S E A L E D * Attorneys' Eyes Only



 1      or lose weight or other objectives.

 2      Q.   Does this fall under the umbrella of population health

 3      management?

 4      A.   Correct, yeah.

 5      Q.   So everything you've described fits within the umbrella of

 6      population health management for Coca-Cola?

 7      A.   No.   Sorry.   The last, the wellness and disease management

 8      programs do.    The pharmacy business is a separate business

 9      which is called Optum Rx.

10      Q.   I'm going to focus for the next stretch on Mr. Smith in

11      particular.    When did he join Optum?

12      A.   I believe he joined in June or July of 2016.

13      Q.   And what was his role then?

14      A.   Well, he did not report to me at the time he joined, but

15      he was a member of the corporate strategy team when he joined.

16      Q.   Did that role change?

17      A.   It changed to some degree after I took over the group in

18      that we had designated Dave to be the head of product strategy,

19      in which case he basically straddled the reporting line between

20      myself and Nick Seddon, who ran product, so he continued to

21      report to me.    About 80 to 90 percent of his work was in

22      product strategy that Nick mostly oversaw.

23      Q.   Nick?

24      A.   Seddon.

25      Q.   And what did he do as vice president of product?
     Case 1:19-cv-10101-MLW Document 53 Filed 02/06/19 Page 127 of 151
                                                                           127
                      * S E A L E D * Attorneys' Eyes Only



 1      A.   He would have done a number of things.        He led a long

 2      initiative for the company to examine all of the products in

 3      our portfolio and determine the profitability of those

 4      products.   As part of that work he also was engaged with the

 5      PHS business, as you mentioned before.

 6      Q.   Population health services?

 7      A.   Correct.    To go even beyond that and talk to them about

 8      the attractiveness of those products, which products must be

 9      invested in, which products maybe should be sunset, other

10      modifications or other decisions that might be made around

11      those products, the full strategy around how those products are

12      managed and sold.

13      Q.   Was he at all involved in comparing Optum's products to

14      other products in the marketplace?

15      A.   Presumably as part of that work he did do that, but

16      certainly not for the purposes of purchasing it but for the

17      purposes of us competing, yes.

18      Q.   So part of his job was researching competitive

19      intelligence and other products in the workplace, in the

20      market?

21      A.   That would be, yeah.      He also led other projects as part

22      of this.    He led a rather lengthy project that helped us

23      determine how to house our data analytics, that is next

24      generation.   So those would be things like machine learning,

25      artificial intelligence.     He helped architect how Optum would
     Case 1:19-cv-10101-MLW Document 53 Filed 02/06/19 Page 128 of 151
                                                                                 128
                      * S E A L E D * Attorneys' Eyes Only



 1      pursue those technologies.

 2      Q.   As part of that did he ever identify for what you just

 3      described, identifying datasets?

 4      A.   Could you explain that a little more.

 5      Q.   Like identifying patient datasets to be fed into the

 6      computers for an artificial intelligence program?

 7      A.   He would not have been doing that.        He would have been

 8      talking about whether others should be doing that and

 9      strategizing whether that's an approach that should be

10      considered by others in the organization, but he wouldn't

11      directly have been doing that himself.

12      Q.   He worked alongside people who did precisely that type of

13      thing?

14      A.   Correct.

15      Q.   Would he ever be focused in connection with that work on,

16      you know, trying to find different outcomes that worked better

17      than other certain outcomes for patient population?

18      A.   Again, he would be in -- he would be helping others in the

19      company define how to do that.      So he is not, you know, the

20      scientist in that, so to speak, but rather the one that helps

21      architect how Optum is going to go ahead and do that.            So he

22      would do kind of the high level analysis of that, and other

23      people would take care of more the work side of things, how to

24      do it, implement it and execute it correctly.

25      Q.   Do you have any understanding of approximately what value
     Case 1:19-cv-10101-MLW Document 53 Filed 02/06/19 Page 129 of 151
                                                                         129
                      * S E A L E D * Attorneys' Eyes Only



 1      Mr. Smith received for the noncompete agreements, restrictive

 2      covenants that he signed?

 3      A.   I do.   I believe it was in the area of $150,000.

 4      Q.   Do you know why he was asked in particular to enter into a

 5      noncompete agreement?

 6      A.   I believe all of the employees that receive equity

 7      compensation are asked to do that.

 8      Q.   What artificial intelligence technologies did Mr. Smith

 9      work with?

10      A.   So again, I don't think Dave would have worked with any of

11      those technologies directly himself but rather, again,

12      architect how the organization would handle those technologies

13      to further -- effectively further analyze and come up with

14      recommendations of how to improve members' health.

15      Q.   And to analyze outcomes, right?

16      A.   Correct.

17      Q.   Did Mr. Smith -- was he asked to sign his noncompete

18      agreement on the day he started work?

19      A.   No.

20      Q.   Was there effectively some period of months when he didn't

21      have a noncompete there?

22      A.   Correct.

23      Q.   If he had left Optum before he agreed to take the

24      restricted shares, would he have been bound by a noncompete

25      agreement?
     Case 1:19-cv-10101-MLW Document 53 Filed 02/06/19 Page 130 of 151
                                                                         130
                       * S E A L E D * Attorneys' Eyes Only



 1      A.   He would not have, as far as I know, at least.

 2      Q.   Did the value of his investing of those shares go up over

 3      period of time?

 4      A.   Yes.

 5      Q.   Can you tell me some examples of confidential information,

 6      broadly speaking, that Mr. Smith had access to?

 7      A.   Sure.     So he had access to the, as I mentioned, the

 8      product line profitability of every product line within Optum,

 9      which is something that is quite confidential and not only not

10      disclosed to the street but not broadly known by more than a

11      handful of people within Optum, as it's core to our

12      competitiveness.

13           He had access to work with what the corporate strategy

14      team in general was doing, and so he would have been generally

15      aware of projects that we might be doing looking at

16      acquisitions or other activities similar to that in the

17      marketplace.    He had data and had an ongoing project that had

18      the information about the profitability of clients for certain

19      lines of businesses of ours, including where the profitability

20      came from.

21           And then as I mentioned, he would have general knowledge

22      about any of the approaches we were taking to develop our

23      products, change the direction of the company, other

24      investments, capital investments, otherwise we were making.

25      Q.   Did he have awareness of the company's data and analytics
     Case 1:19-cv-10101-MLW Document 53 Filed 02/06/19 Page 131 of 151
                                                                           131
                       * S E A L E D * Attorneys' Eyes Only



 1      programs?

 2      A.   He did.

 3      Q.   He had full awareness of the company's product development

 4      strategy?

 5      A.   He did.

 6      Q.   Was there something unique about the fact that Mr. Smith

 7      had roles in both the strategy and product side?         Was he fairly

 8      unique in the company for having those two areas of expertise?

 9      A.   Yeah.   Dave was the only person in the organization that

10      was designated to have that role.       There were folks that worked

11      for Dave on a periodic basis for six months at a time, but he

12      was the only one designated into that role.

13      Q.   Was Caitlin Fleming one of those people?

14      A.   She was.

15      Q.   Was he also aware of Optum's corporate strategy?

16      A.   He was certainly aware of Optum's corporate strategy.

17      Q.   What's the value of his knowledge of that area to a new

18      entrant to the marketplace?

19      A.   Well, I mean, he would be aware of, you know, the places

20      where Optum has decided that there is attractive markets to go

21      after that we had prioritized and the moves that we had made to

22      go after those markets and, likewise, the places and products

23      that we had decided not to go after.

24           He would also be aware of, as you look at those

25      opportunities that Optum is targeting, what at least Optum
     Case 1:19-cv-10101-MLW Document 53 Filed 02/06/19 Page 132 of 151
                                                                         132
                       * S E A L E D * Attorneys' Eyes Only



 1      views is the best way to target that, the right capabilities

 2      that would be needed to be to successful there and how to be

 3      competitive and successful in those spaces versus other

 4      competitors.

 5      Q.   And similarly, what's the value to a new entrant in the

 6      marketplace to Smith's knowledge of Optum's product development

 7      strategy?

 8      A.   Well, I think it would give a pretty big jump start to, as

 9      I said, what places might be attractive for a new entrant to

10      target, what places Optum may or may not be targeting, and then

11      in the places where we are targeting, what we believe is the

12      right approach to targeting that space, so what capabilities we

13      think are important there, how we're developing those

14      capabilities.    And to give you the opportunity to understand,

15      if you were competing with us as a company, what our moves are

16      going to be and therefore what moves might be sensible as a

17      counteraction to that.

18      Q.   And how about Smith's familiarity with Optum's population

19      health management programs that you testified about earlier,

20      how would that be helpful to a new entrant to the marketplace?

21      A.   Well, I think his area in that -- his expertise in that

22      area or the knowledge that he built in that area is probably

23      the greatest that he may have built within the organization in

24      the last year plus.

25           And so we run programs that run the gamut of different
     Case 1:19-cv-10101-MLW Document 53 Filed 02/06/19 Page 133 of 151
                                                                              133
                       * S E A L E D * Attorneys' Eyes Only



 1      ways to improve health for employees of our clients, and Dave

 2      would have a pretty good understanding, I would say an

 3      excellent understanding, of what are the drivers of success

 4      with those programs, things like engagement, things like what

 5      are the right ways to try to outreach to patients, what are the

 6      algorithm approaches that we would have to try to treat or help

 7      those patients treat themselves, et cetera.

 8      Q.   I'm going to focus your attention in these last couple of

 9      minutes here just on the weeks leading up to Mr. Smith's

10      departure.

11           Now, on December 4, in your affidavit you talk about how a

12      person came to you to talk about their concern of what

13      Mr. Smith was doing.     Now, in your affidavit it says one person

14      came to you.    And that might have been my mistake.       How many

15      people came to you that day, on December 4?

16      A.   It was three people that came to me at the same time.

17      Q.   And what did they tell you?

18      A.   They told me that they were uncomfortable with Dave having

19      gone to some junior members on the team looking for them to

20      send him information about the corporate strategy work, which

21      is referred to as Optum Enterprise Strategy, because it was a

22      project that he wasn't working on and they had no reason to

23      believe that that was information that he needed, and it was

24      probably the most top secret project that the corporate

25      strategy team has worked on in in my tenure there.         So there
     Case 1:19-cv-10101-MLW Document 53 Filed 02/06/19 Page 134 of 151
                                                                           134
                      * S E A L E D * Attorneys' Eyes Only



 1      was a concerned not only that he was asking for the information

 2      but instead of asking myself or other more seniors members of

 3      the team that he was going to the most junior members on the

 4      team for that information.

 5      Q.   Have you ever had that experience before where not one but

 6      where three people came to complain about this type of thing?

 7      A.   No.

 8      Q.   Did it raise a level of concern in your mind?

 9      A.   It did to the point where I scheduled a lunch with Nick

10      Seddon during our offsite.      We excused ourselves and spent the

11      bulk of that lunch talking about the commentary and how to have

12      a conversation with Dave about it.

13      Q.   And did that conversation ever take place?

14      A.   It did not take place.      We had come to the conclusion that

15      since we were near the end of the year and we were right around

16      review time that it might make sense to have a joint

17      conversation inclusive of the review we were giving him.         And

18      then a week later we found out he was leaving the organization,

19      so it never happened.

20      Q.   When Mr. Smith told you he was leaving Optum, what did he

21      tell you about his role for ABC?

22      A.   He told me he didn't really know much about his role, that

23      he viewed it as a research role but had not much information

24      beyond that about what it was.

25      Q.   I have one more question and then my time is up, I
     Case 1:19-cv-10101-MLW Document 53 Filed 02/06/19 Page 135 of 151
                                                                         135
                       * S E A L E D * Attorneys' Eyes Only



 1      believe.   When Mr. Smith -- did Mr. Smith talk to you about his

 2      noncompete agreement?

 3      A.   He did.

 4      Q.   Did he tell you any reason why he thought it was or was

 5      not enforceable?

 6      A.   Yeah.    In the second meeting I had with Dave that day, I

 7      mentioned to him that I thought he ought to consider his

 8      noncompete agreement that stems from the equity he received.

 9      And he mentioned to me that he had spoken to an attorney about

10      it and that his -- he had no vested options or other equity

11      remaining and, as a result, felt like he didn't have any

12      exposure from that noncompete agreement as a result.

13      Q.   So he felt his noncompete agreement at that point was just

14      null and void?

15      A.   Yes, or that he --

16                 THE COURT:   What's that?

17      A.   Or he did not have any exposure because he already sold

18      the stock associated with it.

19      Q.   So when he left, based on what he told you, he believed

20      that he was just simply not bound by a noncompete agreement; is

21      that right?

22      A.   That's correct.

23                 MR. RIDEN:   Okay.   I have no further questions for the

24      moment, Your Honor.

25                 THE COURT:   Thank you.
     Case 1:19-cv-10101-MLW Document 53 Filed 02/06/19 Page 136 of 151
                                                                           136
                      * S E A L E D * Attorneys' Eyes Only



 1                MR. SHEEHAN:    If I could just have a moment, Your

 2      Honor.

 3                THE COURT:    Yes.

 4      CROSS-EXAMINATION BY MR. SHEEHAN:

 5      Q.   Good afternoon, Mr. Wolin.

 6      A.   Good afternoon.

 7      Q.   Do you know a woman by the name of Mimi McCauley?

 8      A.   I do.

 9      Q.   Did you hire her?

10      A.   I did.

11      Q.   And so she works on the strategy team; is that right?

12      A.   That's correct.

13      Q.   Same team that Mr. Smith worked for?

14      A.   Correct.

15      Q.   And where did you hire her from, sir?

16      A.   She worked for organization called --

17                THE COURT:    Please keep your voice up.

18      A.   Well Talk.

19      Q.   And in her position at Well Talk, what did she do; what

20      was her role?

21      A.   She had a myriad of activities.       She was -- she had some

22      roles with them in helping them develop their operations.        She

23      did work some strategy for them.       And she also had, as I

24      understand it, a fair bit of client-facing roles.         So she would

25      work with clients specifically on products and services that
     Case 1:19-cv-10101-MLW Document 53 Filed 02/06/19 Page 137 of 151
                                                                         137
                      * S E A L E D * Attorneys' Eyes Only



 1      were being deployed by Well Talk.

 2      Q.   A competitor of Optum, right?

 3      A.   It is a competitor, yes.

 4      Q.   And she worked in the, would it be fair to say, population

 5      health management?

 6      A.   Well, Well Talk is really in the wellness space for the

 7      most part.   It's kind of an adjacent business to the population

 8      health management.

 9      Q.   And so you hired her, you brought her on this summer,

10      right, just this summer, right, 2018?

11      A.   Yeah.

12      Q.   Did you have her sit out a year?

13      A.   No.

14      Q.   Did you have her sit out a month?

15      A.   No.

16      Q.   You put her to work?

17      A.   Correct.

18      Q.   Did you build any walls or any firewalls in the computer

19      system to keep her away from any information at all?

20      A.   No.

21      Q.   Did you admonish her as to certain things she wouldn't

22      work on, or did you restrict her in any way?

23      A.   We didn't.    We don't work actively on any of the wellness

24      products today, and she is not working on any wellness products

25      at this point.
     Case 1:19-cv-10101-MLW Document 53 Filed 02/06/19 Page 138 of 151
                                                                         138
                       * S E A L E D * Attorneys' Eyes Only



 1      Q.     So it happens.    But you didn't sit down and have a

 2      sit-down with her and have her sign off on any documents that

 3      she's not work on any certain products?

 4      A.     I mean, I didn't personally.     I don't know if others did.

 5      I did not.     But we did have a conversation to make sure that we

 6      put her on projects that made sense, given what her background

 7      was.

 8      Q.     And with that, you felt comfortable that she would be able

 9      to do her job and not use or disclose inevitably or in any way

10      Well Talk's confidential information?

11      A.     Yes.

12      Q.     Fair statement?

13      A.     Yeah.

14      Q.     Sir, you talk about this incident on December 4, and it's

15      mentioned in your affidavit.      And in your affidavit you refer

16      to one person coming to you.      Today you've corrected that.   It

17      was three, is that right?

18      A.     That's correct.

19      Q.     Who were those?

20      A.     Marianna Spanos, Stephanie Schreiber and Danny Metzger.

21      Q.     Did they come to you all together?

22      A.     Well, we were at -- we were together and they talked to me

23      about it while we were together.

24      Q.     Now, while we're on this subject of your affidavit, you

25      also testified about the conversation -- testified in your
     Case 1:19-cv-10101-MLW Document 53 Filed 02/06/19 Page 139 of 151
                                                                               139
                       * S E A L E D * Attorneys' Eyes Only



 1      affidavit about the conversation you had with Mr. Smith when

 2      you were telling him it's time to leave, his last day.           And

 3      your testimony was, "I told Mr. Smith I was uncomfortable with

 4      his plans to join ABC, a competitor of Optum, that promises to

 5      be a disrupter in the health care industry and that he would

 6      have an issue with his noncompete and equity grants under the

 7      agreements."    That's your testimony, sir?

 8      A.   Correct.

 9      Q.   Then you go and say, "Mr. Smith responded that he had

10      spoken with a lawyer and did not think that his noncompete

11      would be an issue."     That was your testimony, too?

12      A.   Yeah.

13      Q.   That was the extent of your testimony on that

14      conversation?

15      A.   That's correct.

16      Q.   And that was at the time you were able to sit down and

17      think about it and work through the language of the affidavit

18      with your lawyer, right?

19      A.   Correct.

20      Q.   Any reason why you didn't elaborate on that like you did

21      here today in court?

22      A.   Those were the main facts of the conversation.

23      Q.   So this was December 4, and two days later, you're all at

24      that offsite meeting in Minnesota?

25      A.   Correct.
     Case 1:19-cv-10101-MLW Document 53 Filed 02/06/19 Page 140 of 151
                                                                           140
                      * S E A L E D * Attorneys' Eyes Only



 1      Q.   Important meeting?

 2                THE COURT:    I think you may be confusing some things.

 3      His conversation with Mr. Smith about the noncompete wasn't on

 4      December 4.

 5                MR. SHEEHAN:    No.   The conversation with the three

 6      individuals who came to him was on December 4.         I'm sorry if I

 7      was confusing.

 8                THE WITNESS:    That's correct.

 9                MR. SHEEHAN:    Let me rephrase this.     Okay?

10                THE WITNESS:    Yeah.

11      Q.   So December 4, those three individuals who you've

12      identified came to you, and two days later, December 6, you and

13      other senior leaders and others on the team and Mr. Smith met

14      in Minnesota, correct?

15      A.   That's correct, yeah.

16      Q.   Why didn't you then and there, if you had concerns about

17      Mr. Smith seeking out this information, why didn't you then and

18      there, before the meeting got started, pull him aside and talk

19      to him?

20      A.   Because number one, I wanted to talk to Mr. Seddon about

21      it before we had any action.      And number two, you know, I think

22      it's like any feedback I might get on an employee where I'm

23      taking it into consideration as I'm thinking about them and

24      their performance.

25           And as I mentioned, because a performance review was
     Case 1:19-cv-10101-MLW Document 53 Filed 02/06/19 Page 141 of 151
                                                                              141
                      * S E A L E D * Attorneys' Eyes Only



 1      coming up quite shortly, I was trying to make a determination

 2      of did it deserve a separate conversation or should we include

 3      it as part of the performance review he was going to be getting

 4      towards the end of the year.

 5      Q.   Is it fair to say then you saw this as a performance

 6      issue?

 7      A.   I saw it as a concerning performance issue, yes.            More --

 8      I would say more than a performance issue because it's dealing

 9      with confidential information around a project that was, as I

10      mentioned, amongst the most confidential we had within Optum.

11      So I was concerned about a pattern of behavior to seek

12      information that is confidential that had no reason -- he had

13      no reason to have.

14      Q.   When you say a "a pattern of behavior," this was the first

15      and only instance this was ever raised to you, wasn't it, sir?

16      A.   Correct, but I wanted to make sure that --

17      Q.   Okay.   And when you excused Mr. Smith from the office and

18      told him -- you understood on that day he thought he was going

19      to continue to work with the company for the rest of the year,

20      right?

21      A.   I understand that we told him he was on administrative

22      leave at that point.

23      Q.   I'm saying before you came and gave him that information,

24      he was still working at Optum and planning to work for Optum

25      for the rest of the year, right?
     Case 1:19-cv-10101-MLW Document 53 Filed 02/06/19 Page 142 of 151
                                                                           142
                        * S E A L E D * Attorneys' Eyes Only



 1      A.      Well, we had talked.   Initially he had asked me if I could

 2      think about what would be an appropriate end date for him and

 3      thrown out the option that it would be at the end of the year.

 4      Q.      Okay.   Then you came back and said, Well, no, it's going

 5      to be today and we're going to put you on administrative leave?

 6      A.      That's correct.

 7      Q.      Did you then circle back to the office and search the

 8      office to see what was there and what wasn't there?

 9      A.      I didn't personally do that, but Mike Weissel did that,

10      and then I joined him a few days later and did the same.

11      Q.      And you understood he did that about a week after

12      Mr. Smith's departure?

13      A.      It was probably in that timeframe, yeah.

14                  MR. SHEEHAN:   I have no more questions, Your Honor.

15                  MR. RIDEN:    I just have two quick lines of questions.

16      REDIRECT EXAMINATION BY MR. RIDEN:

17      Q.      Mr. Wolin, what was the name of that employee from Well

18      Talk?

19      A.      Mimi McCauley is her name.

20      Q.      When she joined Optum, did Optum receive any demand

21      letters from Well Talk regarding her hiring?

22      A.      Not that I'm aware of, and like every employee that we

23      hire, she went through a legal process to assess any noncompete

24      she might have and whether those noncompetes were a concern to

25      the organization as we brought her in.
     Case 1:19-cv-10101-MLW Document 53 Filed 02/06/19 Page 143 of 151
                                                                          143
                         * S E A L E D * Attorneys' Eyes Only



 1      Q.      Standardized process?

 2      A.      It is.

 3      Q.      Do you know if she had a noncompete?

 4      A.      I don't know if she did or not.

 5      Q.      Was Optum sued as a consequence of her joining Optum?

 6      A.      No, we were not.

 7      Q.      Focusing your attention on December 4, when those three

 8      people came to bring information to your attention about their

 9      concerns about Mr. Smith and his handling of confidential

10      information, did you know at that time that he was

11      contemplating leaving Optum?

12      A.      No, I did not.

13      Q.      If you did know, would you have done anything differently?

14      A.      We would have reacted very differently if we had known

15      that.

16      Q.      What would you have done?

17      A.      We would have immediately had a conversation with him to

18      try to understand why he was seeking this information,

19      immediately tried to understand if he was in the process of

20      leaving the organization and may have at that point in time

21      made the decision to terminate him at that point in time.

22      Q.      Did he have any legitimate business reason for asking

23      these folks for the information he was seeking?

24      A.      No, he did not.

25                  MR. RIDEN:     Thank you.
     Case 1:19-cv-10101-MLW Document 53 Filed 02/06/19 Page 144 of 151
                                                                          144
                       * S E A L E D * Attorneys' Eyes Only



 1                MR. SHEEHAN:    I think I get it now.

 2      RECROSS-EXAMINATION BY MR. SHEEHAN:

 3      Q.   So let me ask you a question.       When you did learn that he

 4      was resigning and going to ABC, the joint venture, there's your

 5      opportunity.    Did you ask him why were you having conversations

 6      with these three on that day, on the day of his resignation?

 7      A.   No, I did not.

 8      Q.   And then when you came back and circled back to say I know

 9      before we talked about you transitioning and staying until the

10      end of the year, but now it's changed, we're putting you on

11      administrative leave, did you ask him then?

12      A.   No, I did not.

13                MR. SHEEHAN:    No more questions, Your Honor.

14                THE COURT:    I've got just a couple.

15                Does Optum provide services or products to JP Morgan

16      Chase and/or Berkshire Hathaway?

17                THE WITNESS:    Yes, we do.

18                THE COURT:    To both?

19                THE WITNESS:    To both, yes.

20                THE COURT:    Are the services to employees of those

21      companies, or is the contractual relationship with the company?

22                THE WITNESS:    I'm not privy to the contract, but just

23      generally the standard would be that the services are -- the

24      contract would be with the company itself.

25                THE COURT:    And what services does it provide, does
     Case 1:19-cv-10101-MLW Document 53 Filed 02/06/19 Page 145 of 151
                                                                            145
                      * S E A L E D * Attorneys' Eyes Only



 1      Optum provide, or products, those organizations?

 2                 THE WITNESS:   Unfortunately, I don't know the list of

 3      those services.

 4                 THE COURT:   Do those questions suggest any further

 5      questions to counsel?

 6                 MR. SHEEHAN:   No, Your Honor.

 7                 MR. RIDEN:   No, Your Honor.

 8                 THE COURT:   Okay.   Your testimony is complete.      Do you

 9      understand you're subject to what's called a sequestration

10      order?   You can't discuss the case or what you were asked or

11      answered with anybody else who might be a witness unless and

12      until that order is ended.

13                 THE WITNESS:   Okay.

14                 THE COURT:   You're excused from the courtroom, but

15      don't go away.    You may be needed for a discussion.       Okay?

16                 THE WITNESS:   Okay.   Thank you.

17                 THE COURT:   Now, there's one more potential witness,

18      correct?

19                 MR. SHEEHAN:   Yes, Your Honor.

20                 THE COURT:   Who is that?

21                 MR. SHEEHAN:   Mr. Andrews, the forensic investigator

22      who was identified.

23                 THE COURT:   How long -- what do you want to ask him

24      about?

25                 MR. SHEEHAN:   I want to ask him about his
     Case 1:19-cv-10101-MLW Document 53 Filed 02/06/19 Page 146 of 151
                                                                                146
                      * S E A L E D * Attorneys' Eyes Only



 1      investigation that he testified to in support of the motion.

 2                THE COURT:    Well, what in his affidavit is in dispute

 3      and why would it be material?      Because I think Mr. Smith

 4      acknowledged he printed out the Fact Book on October 29.           He

 5      printed out the OES deck on maybe December 11.         He said he had

 6      a legitimate -- you know, he was working with it.         And, you

 7      know, there's some question about whether he ever printed these

 8      things out before.

 9                MR. SHEEHAN:    That's really the rub, Your Honor.

10      There's zero evidence, and it's an unfair inference, and that's

11      what I want to get to.     Because he didn't go back a year.        He

12      didn't look at anyone else's.      In fact he didn't do anything.

13                He testifies based on what someone else did.           And the

14      person who did the investigation looked at a six-month period

15      and then only gives us a report for this case on the last three

16      months, and it's redacted and it's incomplete.         And even the

17      thing that Your Honor was focused on yesterday about the timing

18      of the printing is misleading because of how the printing works

19      from the person who pushes the button to then the printing

20      being in the queue.     There's just zero inference to be drawn

21      from any of this.

22                THE COURT:    I wonder how much of these facts are in

23      dispute, or is that something to argue about?

24                MR. BECK:    Your Honor, first of all, I can make an

25      offer of proof on what Mr. Andrews would say, if that would be
     Case 1:19-cv-10101-MLW Document 53 Filed 02/06/19 Page 147 of 151
                                                                             147
                       * S E A L E D * Attorneys' Eyes Only



 1      helpful.

 2                 MR. SHEEHAN:    I'd rather cross-examine him.

 3                 MR. BECK:    Which is fine.

 4                 THE COURT:    What's that?

 5                 MR. BECK:    He's not here to hear it, so it doesn't

 6      really matter.

 7                 THE COURT:    Well, how long do you want to be with

 8      Mr. Andrews?

 9                 MR. SHEEHAN:    I hope to be ten minutes.     It might go

10      twelve.    I don't think this is --

11                 THE COURT:    In the interests of completeness -- I

12      mean, as I told you, my time is limited.        And one of the

13      questions I'm going to ask you, we've got to figure out what to

14      do from here.

15                 If I hear from Mr. Andrews, I'm going to have heard

16      all the evidence that I would have heard on the motion for

17      temporary restraining order.      And I'm going to ask you, you

18      know, do you want to spend tonight briefing the stay issues and

19      appeal issues?    You're going to have a better chance of

20      answering the question if you let me finish.        I'm not asking

21      you the answer now.     I'll give you a chance to talk to your

22      colleagues or clients.     Do you want me to decide the motion for

23      temporary restraining order?      It wouldn't be today, but it

24      could be tomorrow.      I mean, you don't know how I'm going to

25      decide it.
     Case 1:19-cv-10101-MLW Document 53 Filed 02/06/19 Page 148 of 151
                                                                            148
                       * S E A L E D * Attorneys' Eyes Only



 1                MR. SHEEHAN:    If you told us that first --

 2                THE COURT:    You might want a chance to argue it.       But,

 3      I mean, as a practical matter, the defendant says he wants to

 4      get to arbitration.

 5                MR. SHEEHAN:    Your Honor, before we call the next

 6      witness or proceed, if I could just have a couple of minutes

 7      with my client and counsel right here.       I may drop my request

 8      for --

 9                THE COURT:    I want you both to think about the

10      question I ask, because if you both say to me we want to get to

11      arbitration, if I issue a temporary restraining order, it's 14

12      days, and then there can't be more than 28 days unless you

13      agree to it.    But, you know, having heard Mr. Weissel and

14      having heard Mr. Stoddard, I wonder why the mediation wasn't

15      successful.    But right now, Optum knows a lot more about ABC

16      than it did at the time of the mediation, apparently.

17                MR. SHEEHAN:    I think Your Honor's suggestion about

18      how you might put them together today, we would be in favor of

19      that.

20                THE COURT:    But I have a limited amount of time.       I'm

21      going to give you about five minutes.       We're being somewhat

22      practical here.    You understand.

23                MR. SHEEHAN:    I do.   Thank you.

24                MR. BECK:    On that issue of Optum knowing a fair

25      amount more, we still have the issue of a sealed courtroom and
     Case 1:19-cv-10101-MLW Document 53 Filed 02/06/19 Page 149 of 151
                                                                          149
                      * S E A L E D * Attorneys' Eyes Only



 1      counsel who hasn't been able to hear any of those specifics.

 2                 THE COURT:   If we end up sitting around talking about

 3      it, we'll figure out what they can hear.        Court is in recess.

 4                 (Recess taken, 3:27 p.m - 3:37 p.m.)

 5                 THE COURT:   Mr. Sheehan, do you want to call another

 6      witness?

 7                 MR. SHEEHAN:   Your Honor, I spoke with my colleagues

 8      and with opposing counsel.       I have agreed to withdraw my

 9      request for Mr. Andrews so that we could use that time, and

10      counsel agrees with this, for Your Honor to get together with

11      Mr. Weissel and Mr. Stoddard.      I think it's a better use of our

12      time.

13                 MR. BECK:    The issue was -- whatever Your Honor has in

14      mind, obviously, but the underlying issue in terms of the

15      evidence is, I think what we have an agreement on is, that the

16      evidence is closed at this point, assuming Your Honor is

17      comfortable with that.     Is that correct?

18                 MR. SHEEHAN:   Yes.

19                 THE COURT:   Okay.    Fine.   Because I think that makes

20      sense.   And you don't have to -- all right.       I'm going to talk,

21      and it will be not in the public session because it may

22      necessarily implicate discussion of the confidential

23      information for which I closed the courtroom.

24                 But as I said, one thing to think about, and I don't

25      think you need to answer it right now, but these two things may
     Case 1:19-cv-10101-MLW Document 53 Filed 02/06/19 Page 150 of 151
                                                                            150
                      * S E A L E D * Attorneys' Eyes Only



 1      be synergistic is, you know, either you're going to spend

 2      tonight briefing a fascinating question about the stay, and

 3      waiting for me perhaps to write something about it, or you

 4      might just say, if it's necessary, Judge, decide the motion for

 5      the TRO and order us to arbitration.       Because right now -- I

 6      don't know.   Do you know what the answer to that is?

 7                MR. SHEEHAN:    No, but the last thing I want to do is

 8      put us and my colleagues to that work and Your Honor and

 9      everyone in the work of doing that unnecessarily, so I'm not

10      going to -- I'm trying to get so that -- I can't read the cases

11      while in court.    And I need an answer to one of the issues

12      before we make that decision.

13                THE COURT:    Here.   We'll go back and talk.     But bring

14      everything you want.     Mr. Smith needs to be there, corporate

15      counsel needs to be there from Optum.       We'll see where we're

16      going from here, okay?

17                Court is recess.

18                (Recess taken, 3:38 p.m.)

19

20

21

22

23

24

25
     Case 1:19-cv-10101-MLW Document 53 Filed 02/06/19 Page 151 of 151
                                                                         151
                      * S E A L E D * Attorneys' Eyes Only



 1                        CERTIFICATE OF OFFICIAL REPORTER

 2

 3                      I, Kelly Mortellite, Registered Merit Reporter

 4      and Certified Realtime Reporter, in and for the United States

 5      District Court for the District of Massachusetts, do hereby

 6      certify that the foregoing transcript is a true and correct

 7      transcript of the stenographically reported proceedings held in

 8      the above-entitled matter to the best of my skill and ability.

 9                           Dated this    4th day of February, 2019.

10

11                           /s/ Kelly Mortellite

12                           _______________________________

13                           Kelly Mortellite, RMR, CRR

14                           Official Court Reporter

15

16

17

18

19

20

21

22

23

24

25
